                    Case MDL No. 2887 Document 1-6 Filed 02/20/19 Page 1 of 48
                                        U.S. District Court
                            California Northern District (San Francisco)
                           CIVIL DOCKET FOR CASE #: 3:19-cv-00908


Bauer et al v. Hill's Pet Nutrition, Inc.                  Date Filed: 02/20/2019
Assigned to:                                               Jury Demand: Plaintiff
Cause: 28:1332 Diversity-Other Contract                    Nature of Suit: 195 Contract Product
                                                           Liability
                                                           Jurisdiction: Diversity
Plaintiff
Ann Bauer                                     represented by Kathryn Yvette Schubert
                                                             Schubert Jonckheer and Kolbe LLP
                                                             Three Embarcadero Center
                                                             Suite 1650
                                                             San Francisco, CA 94111
                                                             415-788-4220
                                                             Email: kschubert@schubertlawﬁrm.com
                                                             ATTORNEY TO BE NOTICED
Plaintiff
Jill Cole                                     represented by Kathryn Yvette Schubert
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED
Plaintiff
Forrest Cleveland                             represented by Kathryn Yvette Schubert
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED
Plaintiff
Yasser Daoudi                                 represented by Kathryn Yvette Schubert
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Karen Guinen                                  represented by Kathryn Yvette Schubert
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Wendy Henry                                   represented by Kathryn Yvette Schubert
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Plaintiff
Kimberly Mull                                 represented by Kathryn Yvette Schubert
                                                             (See above for address)
                                                             ATTORNEY TO BE NOTICED

Plaintiff
                    Case MDL No. 2887 Document 1-6 Filed 02/20/19 Page 2 of 48
Lorie Pritchard                             represented by Kathryn Yvette Schubert
                                                           (See above for address)
                                                           ATTORNEY TO BE NOTICED
Plaintiff
Lynn Shanley                                                   represented by Kathryn Yvette Schubert
                                                                              (See above for address)
                                                                              ATTORNEY TO BE NOTICED
Plaintiff
Donna Lee Soltis                                               represented by Kathryn Yvette Schubert
                                                                              (See above for address)
                                                                              ATTORNEY TO BE NOTICED


V.
Defendant
Hill's Pet Nutrition, Inc.


Date Filed        # Docket Text
02/20/2019        1 COMPLAINT against All Defendants ( Filing fee $ 400, receipt number 0971-13105109.).
                    Filed byWendy Henry, Forrest Cleveland, Kimberly Mull, Lynn Shanley, Jill Cole, Lorie
                    Pritchard, Ann Bauer, Yasser Daoudi, Donna Lee Soltis, Karen Guinen. (Attachments: # 1
                    Declaration of Kathryn Schubert in Support of Class Action Complaint, # 2 Civil Cover
                    Sheet)(Schubert, Kathryn) (Filed on 2/20/2019) (Entered: 02/20/2019)
02/20/2019        2 Proposed Summons. (Schubert, Kathryn) (Filed on 2/20/2019) (Entered: 02/20/2019)



                                                   PACER Service Center
                                                     Transaction Receipt
                                                      02/20/2019 02:46:40
                             PACER Login: sr0167:2638775:0 Client Code:              hills
                             Description:      Docket Report      Search Criteria:   3:19-cv-00908
                             Billable Pages:   2                  Cost:              0.20
                                                   CaseMDL
                                                  Case  3:19-cv-00908 Document1-6
                                                            No. 2887 Document  1 Filed
                                                                                  Filed02/20/19
                                                                                        02/20/19 Page
                                                                                                  Page13ofof46
                                                                                                             48



                                        1   SCHUBERT JONCKHEER & KOLBE LLP
                                        2   ROBERT C. SCHUBERT (62684)
                                            WILLEM F. JONCKHEER (178748)
                                        3   KATHRYN Y. SCHUBERT (265803)
                                            Three Embarcadero Center, Suite 1650
                                        4
                                            San Francisco, California 94111
                                        5   Telephone:     (415) 788-4220
                                            Facsimile:     (415) 788-0161
                                        6
                                        7   [Additional Counsel Listed on Signature Page]

                                        8   Attorneys for Plaintiffs and the Putative Class
                                        9
Three Embarcadero Center, Suite 1650




                                                                        UNITED STATES DISTRICT COURT
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
                                                                     NORTHERN DISTRICT OF CALIFORNIA
      San Francisco, CA 94111




                                       11
           (415) 788-4220




                                                                     SAN FRANCISCO / OAKLAND DIVISION
                                       12
                                       13     ANN BAUER, JILL COLE, FORREST                   Case No.
                                       14     CLEVELAND, YASSER DAOUDI, KAREN
                                              GUINEN, WENDY HENRY, KIMBERLY
                                                                                              CLASS ACTION COMPLAINT
                                       15     MULL, LORIE PRITCHARD, LYN
                                              SHANLEY, DONNA LEE SOLTIS,
                                       16                                                     DEMAND FOR JURY TRIAL
                                              individually and on behalf of all others
                                       17     similarly situated,

                                       18                             Plaintiffs,
                                       19
                                                              v.
                                       20
                                              HILL’S PET NUTRITION, INC.
                                       21
                                       22                          Defendant.

                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT
                                                   CaseMDL
                                                  Case  3:19-cv-00908 Document1-6
                                                            No. 2887 Document  1 Filed
                                                                                  Filed02/20/19
                                                                                        02/20/19 Page
                                                                                                  Page24ofof46
                                                                                                             48



                                        1          Plaintiffs Ann Bauer, Jill Cole, Forrest Cleveland, Yasser Daoudi, Karen Guinen, Wendy
                                        2   Henry, Kimberly Mull, Lorie Pritchard, Lyn Shanley, Donna Lee Soltis (“Plaintiffs”), individually
                                        3   and on behalf of all others similarly situated, upon personal knowledge, information, and belief allege
                                        4   as follows:
                                        5                                     NATURE OF THE ACTION
                                        6          1.      Defendant Hill’s Pet Nutrition, Inc. (“Defendant”) is a large-scale manufacturer of

                                        7   pet nutrition products, including dog and cat food. Defendant markets, advertises, and warrants its

                                        8   dog food as fit for consumption by canines, with the precise balance of nutrients to meet the needs

                                        9   of pets, and free from defects. As alleged herein, Defendant’s Recalled Products (defined below)
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   were not fit for their stated and intended purpose.
      San Francisco, CA 94111




                                       11          2.      On or about January 31, 2019, Defendant recalled select canned dog food products
           (415) 788-4220




                                       12   because the products contained excessive amounts of vitamin D. Canine consumption of excessive

                                       13   amounts of vitamin D can lead to serious health issues, including vomiting, loss of appetite, increased

                                       14   thirst, increased urination, excessive drooling, weight loss, and joint issues. Prolonged and high

                                       15   exposure can lead to calcification of soft tissues such as kidneys, renal dysfunction, and cause death.

                                       16   Defendant updated its list of recalled products on or about February 8, 2019.

                                       17          3.      Plaintiffs purchased Recalled Products for their dogs and fed the Recalled Products

                                       18   to their dogs, believing that the Recalled Products were nutritious, safe, and fit for canine

                                       19   consumption, when, in fact, the Recalled Products were not fit for canine consumption.

                                       20          4.      This class action lawsuit is brought on behalf of Plaintiffs and other similarly situated

                                       21   individuals who purchased the Recalled Products. Plaintiffs herein seek relief under the consumer

                                       22   protection laws of California, Florida, Iowa, Michigan, New York, Ohio, and Pennsylvania.

                                       23                                                PARTIES
                                       24          5.      Plaintiff Ann Bauer (“Bauer”) is a citizen of California and resident of Mill Valley,

                                       25   California. Bauer purchased Recalled Products for her dog. After consuming the Recalled Products,

                                       26   Bauer’s dog became ill and presented with symptoms consistent with vitamin D poisoning, including

                                       27   vomiting, diarrhea, increased thirst, increased urination, weight loss, and tremors. Bauer incurred

                                       28   veterinary bills related to these symptoms of approximately $1000. At the time Bauer purchased and


                                            CLASS ACTION COMPLAINT                          1
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page35ofof46
                                                                                                            48



                                        1   fed the Recalled Products to her dog, due to the false and misleading claims, warranties,

                                        2   representations, advertisements, and other marketing by Defendant, Bauer was unaware that the

                                        3   Recalled Products contained excessive and dangerous amounts of vitamin D. Bauer would not have

                                        4   purchased the Recalled Products or fed the Recalled Products to her dog if Defendant had disclosed

                                        5   that the Recalled Products contained excessive and dangerous amounts of vitamin D.

                                        6          6.      Plaintiff Jill Cole (“Cole”) is a citizen of Florida. Cole purchased Recalled Products

                                        7   “Hill’s Prescription Diet i/d Canine Chicken & Vegetable Stew 12.5oz” and “Hill’s Prescription

                                        8   Diet i/d Canine Chicken & Vegetable Stew 5.5oz” for her Yorkie, Louie. Cole was not notified of

                                        9   the recall and did not become aware of the recall until on or about February 15, 2019. Unaware of the
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   recall, Cole fed the Recalled Products to Louie on February 13, 2019. After consuming the Recalled
      San Francisco, CA 94111




                                       11   Products, Louie became severely ill and presented with symptoms consistent with vitamin D
           (415) 788-4220




                                       12   poisoning, including vomiting. Cole took Louie to the emergency veterinarian, where she was

                                       13   advised that Louie should be euthanized. Louie was euthanized on February 13, 2019. Cole incurred

                                       14   veterinary bills related to this incident of approximately $1500. At the time Cole purchased and fed

                                       15   the Recalled Products to Louie, due to the false and misleading claims, warranties, representations,

                                       16   advertisements, and other marketing by Defendant, Cole was unaware that the Recalled Products

                                       17   contained excessive and dangerous amounts of vitamin D. Cole would not have purchased the

                                       18   Recalled Products or fed the Recalled Products to Louie if Defendant had disclosed that the Recalled

                                       19   Products contained excessive and dangerous amounts of vitamin D.

                                       20          7.      Plaintiff Forrest Cleveland (“Cleveland”) is a citizen of California. Cleveland

                                       21   purchased Recalled Product “Hill’s Science Diet Adult 7+ Beef & Barley Entrée Dog Food 13oz”

                                       22   for his two dogs: Maggie, a Beagle, and Mocha, a Chihuahua. After consuming the Recalled Products,

                                       23   Maggie became ill on or about October 2018. Maggie presented with symptoms consistent with

                                       24   vitamin D poisoning, including vomiting, drooling, and tremors. Maggie was taken to an emergency

                                       25   veterinarian who provided her with fluids for dehydration. Maggie received follow-up veterinary care

                                       26   with her primary veterinarian, who prescribed medication to address Maggie’s symptoms. Cleveland

                                       27   incurred veterinary bills related to this illness of approximately $700. At the time Cleveland

                                       28   purchased and fed the Recalled Products to Maggie and Mocha, due to the false and misleading


                                            CLASS ACTION COMPLAINT                         2
                                                   CaseMDL
                                                  Case  3:19-cv-00908 Document1-6
                                                            No. 2887 Document  1 Filed
                                                                                  Filed02/20/19
                                                                                        02/20/19 Page
                                                                                                  Page46ofof46
                                                                                                             48



                                        1   claims, warranties, representations, advertisements, and other marketing by Defendant, Cleveland

                                        2   was unaware that the Recalled Products contained excessive amounts of vitamin D. Cleveland would

                                        3   not have purchased the Recalled Products or fed the Recalled Products to Maggie and Mocha if

                                        4   Defendant had disclosed that the Recalled Products contained excessive and dangerous amounts of

                                        5   vitamin D. Photos of one of the Recalled Products purchased by Cleveland, as well as a photo of

                                        6   Maggie and Mocha, are included below.

                                        7
                                        8
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
      San Francisco, CA 94111




                                       11
           (415) 788-4220




                                       12
                                       13
                                       14
                                       15          8.      Plaintiff Yasser Daoudi (“Daoudi”) is a citizen of Ohio. Daoudi purchased Recalled
                                       16   Product “Hill’s Science Diet Puppy Chicken & Barley Entrée 13oz” for his Golden Retriever,
                                       17   Charlie. After consuming the Recalled Products, Charlie became ill on or about January 24, 2019.
                                       18   Charlie presented with symptoms consistent with vitamin D poisoning, including vomiting,
                                       19   excessive urination, loss of appetite, increased thirst, lethargy, and difficulty breathing. Charlie’s
                                       20   symptoms persisted until January 28, 2019, when Charlie died. Between January 25, 2019 and
                                       21   January 28, 2019, Daoudi consulted several veterinary specialists, including an emergency
                                       22   veterinarian, Charlie’s primary veterinarian, and a veterinary cardiologist. Daoudi incurred
                                       23   veterinary bills related to these visits of approximately $2000. At the time Daoudi purchased and fed
                                       24   the Recalled Products to Charlie, due to the false and misleading claims, warranties, representations,
                                       25   advertisements, and other marketing by Defendant, Daoudi was unaware that the Recalled Products
                                       26   contained excessive and dangerous amounts of vitamin D. Daoudi would not have purchased the
                                       27   Recalled Products or fed the Recalled Products to Charlie if Defendant had disclosed that the
                                       28


                                            CLASS ACTION COMPLAINT                         3
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page57ofof46
                                                                                                            48



                                        1   Recalled Products contained excessive and dangerous amounts of vitamin D. A photo of Charlie is

                                        2   included below.

                                        3
                                        4
                                        5
                                        6
                                        7
                                        8          9.     Plaintiff Karen Guinen (“Guinen”) is a citizen of Massachusetts. Guinen purchased
                                        9   Recalled Product “Hill’s Prescription Diet c/d Multicare Canine Chicken & Vegetable Stew 12.5oz”
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   for her Terrier mix, Bandit. After consuming the Recalled Products, Bandit became ill in or about
      San Francisco, CA 94111




                                       11   December 2018. Bandit presented with symptoms consistent with vitamin D poisoning, including
           (415) 788-4220




                                       12   lethargy, excessive thirst, decreased appetite, and muscle tremors. Guinen discontinued feeding
                                       13   Bandit the Recalled Products after learning of Defendant’s recall. At the time Guinen purchased and
                                       14   fed the Recalled Products to Bandit, due to the false and misleading claims, warranties,
                                       15   representations, advertisements, and other marketing by Defendant, Guinen was unaware that the
                                       16   Recalled Products contained excessive and dangerous amounts of vitamin D. Guinen would not have
                                       17   purchased the Recalled Products or fed the Recalled Products to Bandit if Defendant had disclosed
                                       18   that the Recalled Products contained excessive and dangerous amounts of vitamin D. Photos of one
                                       19   of the Recalled Products purchased by Guinen, as well as a photo of Bandit, are included below.
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT                        4
                                                   CaseMDL
                                                  Case  3:19-cv-00908 Document1-6
                                                            No. 2887 Document  1 Filed
                                                                                  Filed02/20/19
                                                                                        02/20/19 Page
                                                                                                  Page68ofof46
                                                                                                             48



                                        1          10.     Plaintiff Wendy Henry (“Henry”) is a citizen of Pennsylvania. Henry purchased

                                        2   Recalled Products “Hill’s Science Diet Adult 7+ Beef & Barley Entrée Dog Food 13oz” and “Hill’s

                                        3   Science Diet Adult 7+ Chicken & Barley Entrée Dog Food 13oz” for her Shih Tzu Poodle mix, Loui.

                                        4   After consuming the Recalled Products, Loui presented with symptoms consistent with vitamin D

                                        5   poisoning, including increased urination. At the time Henry purchased and fed the Recalled Products

                                        6   to Loui, due to the false and misleading claims, warranties, representations, advertisements, and

                                        7   other marketing by Defendant, Henry was unaware that the Recalled Products contained excessive

                                        8   and dangerous amounts of vitamin D. Henry would not have purchased the Recalled Products or fed

                                        9   the Recalled Products to Loui if Defendant had disclosed that the Recalled Products contained
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   excessive and dangerous amounts of vitamin D.
      San Francisco, CA 94111




                                       11          11.     Plaintiff Kimberly Mull (“Mull”) is a citizen of California. Mull purchased Recalled
           (415) 788-4220




                                       12   Product “Hill's Prescription Diet w/d Canine Vegetable & Chicken Stew 12.5oz” for her Bichon

                                       13   mix, Precious. Mull began feeding the Recalled Products to Precious in or about early January 2019.

                                       14   Approximately three weeks after consuming the Recalled Products, Precious became severely ill and

                                       15   presented with symptoms consistent with vitamin D poisoning, including kidney failure. Precious

                                       16   died in late January 2019. At the time Mull purchased and fed the Recalled Products to Precious, due

                                       17   to the false and misleading claims, warranties, representations, advertisements, and other marketing

                                       18   by Defendant, Mull was unaware that the Recalled Products contained excessive and dangerous

                                       19   amounts of vitamin D. Mull would not have purchased the Recalled Products or fed the Recalled

                                       20   Products to Precious if Defendant had disclosed that the Recalled Products contained excessive and

                                       21   dangerous amounts of vitamin D.

                                       22          12.     Plaintiff Lorie Pritchard (“Pritchard”) is a citizen of Iowa. Pritchard purchased

                                       23   Recalled Products “Hill’s Science Diet Adult Light with Liver Dog Food 13oz” and “Hill’s Science

                                       24   Diet Adult Chicken & Beef Entrée Dog Food 13oz” for her two Papillons, Joni and Chachi. After

                                       25   consuming the Recalled Products in or about October 2018, Chachi became severely ill and presented

                                       26   with symptoms consistent with vitamin D poisoning. He tried vomiting but he was unable to do so,

                                       27   his breathing sounded like a whistle, he had runny stools, pink saliva, and he fell over seizing. Chachi

                                       28   died shortly after the symptoms first presented. Joni also became ill after consuming the Recalled


                                            CLASS ACTION COMPLAINT                          5
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page79ofof46
                                                                                                            48



                                        1   Products. In or around November 2018, Joni presented with symptoms consistent with vitamin D

                                        2   poisoning, including vomiting, increased thirst, increased urination, and weight loss. In addition,

                                        3   Joni experienced seizures and could not walk without falling down. Joni was taken to her primary

                                        4   veterinarian, where she was diagnosed with kidney and liver failure. Pritchard incurred veterinary

                                        5   bills related to this diagnosis of approximately $510. At the time Pritchard purchased and fed the

                                        6   Recalled Products to Joni and Chachi, due to the false and misleading claims, warranties,

                                        7   representations, advertisements, and other marketing by Defendant, Pritchard was unaware that the

                                        8   Recalled Products contained excessive and dangerous amounts of vitamin D. Pritchard would not

                                        9   have purchased the Recalled Products or fed the Recalled Products to Joni and Chachi if Defendant
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   had disclosed that the Recalled Products contained excessive and dangerous amounts of vitamin D.
      San Francisco, CA 94111




                                       11   A photo of Chachi is included below.
           (415) 788-4220




                                       12
                                       13
                                       14
                                       15
                                       16
                                       17          13.    Plaintiff Lyn Shanley (“Shanley”) is a citizen of New York. Shanley purchased

                                       18   Recalled Product “Hill’s Prescription Diet w/d Canine 13oz” for her Schnoodle, Derby. After
                                       19   consuming the Recalled Products, Derby became severely ill and presented with symptoms
                                       20   consistent with vitamin D poisoning, including vomiting, diarrhea, and loss of appetite. Derby lost
                                       21   nearly half of her body weight in the last two months of her life. Derby was euthanized in or about
                                       22   September 2018. Shanley’s veterinary bills for treatment during the last two months of Derby’s life
                                       23   exceed $4000. At the time Shanley purchased and fed the Recalled Products to Derby, due to the
                                       24   false and misleading claims, warranties, representations, advertisements, and other marketing by
                                       25   Defendant, Shanley was unaware that the Recalled Products contained excessive and dangerous
                                       26   amounts of vitamin D. Shanley would not have purchased the Recalled Products or fed the Recalled

                                       27   Products to Derby if Defendant had disclosed that the Recalled Products contained excessive and

                                       28   dangerous amounts of vitamin D. A photo of Derby is included below.


                                            CLASS ACTION COMPLAINT                        6
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                          No. 2887 Document   1 Filed
                                                                                 Filed 02/20/19
                                                                                       02/20/19 Page
                                                                                                Page 810ofof4648



                                        1
                                        2
                                        3
                                        4
                                        5
                                        6
                                        7
                                        8
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          14.     Plaintiff Donna Lee Soltis (“Soltis”) is a citizen of Michigan. Soltis purchased
      San Francisco, CA 94111




                                       11   Recalled Product “Hill’s Science Diet Adult 7+ Beef & Barley Entrée Dog Food 13oz” for her two
           (415) 788-4220




                                       12   Yorkshire Terriers. After consuming the Recalled Products, both of Soltis’ dogs became severely ill
                                       13   and presented with symptoms consistent with vitamin D poisoning, including kidney failure. Both of
                                       14   Soltis’ dogs died from kidney failure after consuming the Recalled Products. At the time Soltis
                                       15   purchased and fed the Recalled Products to her dogs, due to the false and misleading claims,
                                       16   warranties, representations, advertisements, and other marketing by Defendant, Soltis was unaware
                                       17   that the Recalled Products contained excessive and dangerous amounts of vitamin D. Soltis would
                                       18   not have purchased the Recalled Products or fed the Recalled Products to her dogs if Defendant had
                                       19   disclosed that the Recalled Products contained excessive and dangerous amounts of vitamin D.
                                       20          15.     Defendant Hill’s Pet Nutrition, Inc. is a Delaware corporation with its headquarters
                                       21   and principal place of business located at 400 SW, Topeka, Kansas 66603. Defendant formulates,
                                       22   manufactures, distributes, labels, markets, and advertises dry and canned food for dogs and cats, as
                                       23   well as “treats.” Defendant does business throughout the United States and the State of California,
                                       24   including this District.
                                       25                                    JURISDICTION AND VENUE
                                       26          16.     This Court has original jurisdiction over this action pursuant to the Class Action
                                       27   Fairness Act, 28 U.S.C. § 1332(d), because at least one class member is a citizen of a state other than
                                       28


                                            CLASS ACTION COMPLAINT                          7
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                          No. 2887 Document   1 Filed
                                                                                 Filed 02/20/19
                                                                                       02/20/19 Page
                                                                                                Page 911ofof4648



                                        1   that of Defendant, and the aggregate amount in controversy exceeds $5,000,000, exclusive of

                                        2   interest and costs.

                                        3           17.     Venue is proper in this District under 28 U.S.C. § 1391 because Plaintiff Bauer

                                        4   suffered injury as a result of Defendant’s acts in this District, many of the acts and transactions giving

                                        5   rise to this action occurred in this District, Defendant conducts substantial business in this District,

                                        6   Defendant has intentionally availed itself of the laws and markets of this District, and Defendant is

                                        7   subject to personal jurisdiction in this District.

                                        8                                   INTRADISTRICT ASSIGNMENT

                                        9           18.     A substantial part of the acts and events giving rise to the violations of law alleged
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   herein occurred in the County of Marin, and as such, this action may be properly assigned to the San
      San Francisco, CA 94111




                                       11   Francisco / Oakland division of this Court pursuant to Civil Local Rule 3-2(d).
           (415) 788-4220




                                       12                                       FACTUAL BACKGROUND
                                       13   Defendant’s Marketing of the Recalled Products

                                       14           19.     Defendant formulates, manufactures, distributes, labels, markets, and advertises dog

                                       15   food throughout the United States, including California.

                                       16           20.     Defendant markets its dog food as nutritionally balanced, containing the optimal

                                       17   ingredients for a pet’s health. Indeed, nutritionally balanced pet food is the cornerstone of

                                       18   Defendant’s brand and encapsulated in Defendant’s company vision, as set forth on Defendant’s

                                       19   website:

                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT                               8
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page10
                                                                                                      12ofof46
                                                                                                             48



                                        1          21.     The marketing material on Defendant’s website emphasizes the importance of

                                        2   nutrition to pet health and longevity:

                                        3
                                        4
                                        5
                                        6
                                        7
                                        8
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          22.     Defendant further advertises on its website that it “analyz[es] nutrient levels in each
      San Francisco, CA 94111




                                       11   of our products.”
           (415) 788-4220




                                       12          23.     “Guided by science,” Defendant represents on its website that it formulates its food

                                       13   with “precise balance so your pet gets all the nutrients they need – and none they don’t.”

                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22          24.     Defendant also touts on its website that it is “the global leader in nutritional health
                                       23   care for companion animals, allowing us to provide the right formulas for precisely balanced nutrition
                                       24   that meets the wellness and therapeutic needs of pets worldwide.”
                                       25          25.     Defendant’s marketing materials, available on its website, represent that its pet food
                                       26   contains the right nutrients in the right quantities:
                                       27
                                       28


                                            CLASS ACTION COMPLAINT                           9
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page11
                                                                                                      13ofof46
                                                                                                             48



                                        1
                                        2
                                        3
                                        4
                                        5           26.     In fact, Defendant’s own marketing materials, available on its website, warn of the

                                        6   dangers of excessive nutrient intake:

                                        7
                                        8
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           27.     To ensure this proper nutrient intake, Defendant represents on its website that its pet
      San Francisco, CA 94111




                                       11   food is subject to the highest safety standards.
           (415) 788-4220




                                       12           28.     According to Defendant’s website, Defendant’s suppliers are subject to stringent
                                       13   quality standards, and each ingredient is examined to ensure safety as well as analyzed to ensure it
                                       14   contains an “ingredient profile for essential nutrients.”
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20           29.     Defendant further represents on its website that it conducts quality systems audits for
                                       21   all manufacturing facilities:
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT                             10
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page12
                                                                                                      14ofof46
                                                                                                             48



                                        1          30.      Additionally, Defendant warrants on its website that all finished products are “tested

                                        2   for key nutrients prior to release” to ensure the safety of its food:

                                        3
                                        4
                                        5
                                        6
                                        7
                                        8   The Recalled Products
                                        9          31.      On January 31, 2019, Defendant announced a recall of certain of its canned dog food
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   products because they contained “potentially elevated levels of vitamin D.” An updated list of
      San Francisco, CA 94111




                                       11   recalled products was published on Defendant’s website on February 8, 2019, and includes the
           (415) 788-4220




                                       12   following canned dog foods (the “Recalled Products”):
                                       13                                                                                          Date Code /
                                             Product Name                                                            SKU Number
                                                                                                                                   Lot Code
                                       14
                                             Hill's® Prescription Diet® c/d® Multicare Canine Chicken & Vegetable                  102020T10
                                                                                                                     3384
                                       15    Stew 12.5oz                                                                           102020T25

                                       16                                                                                          102020T04
                                             Hill's® Prescription Diet® i/d® Canine Chicken & Vegetable Stew                       102020T10
                                       17                                                                            3389
                                             12.5oz                                                                                102020T19
                                                                                                                                   102020T20
                                       18
                                                                                                                                   102020T11
                                       19
                                             Hill's® Prescription Diet® i/d® Canine Chicken & Vegetable Stew 5.5oz   3390          112020T23
                                       20                                                                                          122020T07

                                       21                                                                                          102020T17
                                             Hill's® Prescription Diet® z/d® Canine 5.5oz                            5403
                                                                                                                                   112020T22
                                       22
                                                                                                                                   112020T19
                                             Hill's® Prescription Diet® g/d® Canine 13oz                             7006
                                       23                                                                                          112020T20

                                       24                                                                                          092020T30
                                                                                                                                   102020T07
                                       25    Hill's® Prescription Diet® i/d® Canine 13oz                             7008          102020T11
                                                                                                                                   112020T22
                                       26                                                                                          112020T23
                                       27    Hill's® Prescription Diet® j/d® Canine 13oz                             7009          112020T20
                                       28
                                             Hill's® Prescription Diet® k/d® Canine 13oz                             7010          102020T10


                                            CLASS ACTION COMPLAINT                            11
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page13
                                                                                                      15ofof46
                                                                                                             48



                                        1                                                                                     102020T11

                                        2                                                                                     092020T30
                                             Hill's® Prescription Diet® w/d® Canine 13oz                              7017    102020T11
                                        3                                                                                     102020T12

                                        4                                                                                     102020T04
                                             Hill's® Prescription Diet® z/d® Canine 13oz                              7018
                                                                                                                              112020T22
                                        5
                                             Hill's® Prescription Diet® Metabolic + Mobility Canine Vegetable &               102020T05
                                        6                                                                             10086
                                             Tuna Stew 12.5oz                                                                 102020T26
                                        7    Hill's® Prescription Diet® w/d® Canine Vegetable & Chicken Stew                  102020T04
                                                                                                                      10129
                                             12.5oz                                                                           102020T21
                                        8
                                                                                                                              102020T17
                                        9    Hill's® Prescription Diet® i/d® Low Fat Canine Rice, Vegetable &
                                                                                                                      10423   102020T19
                                             Chicken Stew 12.5oz
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10                                                                                     112020T04
      San Francisco, CA 94111




                                       11    Hill's® Prescription Diet® Derm Defense® Canine Chicken & Vegetable
                                                                                                                      10509   102020T05
                                             Stew 12.5oz
           (415) 788-4220




                                       12
                                             Hill's® Science Diet® Adult 7+ Small & Toy Breed Chicken & Barley
                                                                                                                      4969    102020T18
                                       13    Entrée Dog Food 5.8oz

                                       14    Hill's® Science Diet® Puppy Chicken & Barley Entrée 13oz                 7036    102020T12

                                       15                                                                                     102020T13
                                                                                                                              102020T14
                                       16    Hill's® Science Diet® Adult Chicken & Barley Entrée Dog Food 13oz        7037
                                                                                                                              112020T23
                                                                                                                              112020T24
                                       17
                                             Hill's® Science Diet® Adult Turkey & Barley Dog Food 13oz                7038    102020T06
                                       18
                                       19    Hill's® Science Diet® Adult Chicken & Beef Entrée Dog Food 13oz          7040    102020T13

                                       20    Hill's® Science Diet® Adult Light with Liver Dog Food 13oz               7048    112020T19

                                       21                                                                                     092020T31
                                             Hill's® Science Diet® Adult 7+ Chicken & Barley Entrée Dog Food 13oz     7055
                                                                                                                              102020T13
                                       22
                                                                                                                              092020T31
                                       23    Hill's® Science Diet® Adult 7+ Beef & Barley Entrée Dog Food 13oz        7056    112020T20
                                                                                                                              112020T24
                                       24
                                             Hill's® Science Diet® Adult 7+ Turkey & Barley Entrée 13oz               7057    112020T19
                                       25
                                             Hill's® Science Diet® Adult 7+ Healthy Cuisine Braised Beef, Carrots &           102020T14
                                       26                                                                             10452
                                             Peas Stew dog food 12.5oz                                                        102020T21
                                       27
                                       28


                                            CLASS ACTION COMPLAINT                             12
                                                     CaseMDL
                                                    Case  3:19-cv-00908 Document1-6
                                                              No. 2887 Document  1 Filed
                                                                                    Filed02/20/19
                                                                                          02/20/19 Page
                                                                                                    Page14
                                                                                                         16ofof46
                                                                                                                48



                                        1                                                                                                      102020T04
                                                Hill's® Science Diet® Adult 7+ Youthful Vitality Chicken & Vegetable
                                                                                                                          10763                102020T05
                                                Stew dog food 12.5oz
                                        2                                                                                                      112020T11

                                        3
                                        4             32.     Canine consumption of excessive amounts of vitamin D can lead to serious health
                                        5   issues, including vomiting, loss of appetite, increased thirst, increased urination, excessive drooling,
                                        6   weight loss, and joint issues. Prolonged and high exposure can lead to calcification of soft tissues such
                                        7   as kidneys, renal dysfunction, and cause death.
                                        8             33.     Defendant reportedly learned of the excessive amounts of vitamin D contained in the
                                        9   Recalled Products following a complaint in the United States about a dog exhibiting signs of elevated
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   vitamin D levels. According to Defendant, “[o]ur investigation confirmed elevated levels of vitamin
      San Francisco, CA 94111




                                       11   D due to a supplier error.”1
           (415) 788-4220




                                       12             34.     Numerous pet owners have reported that their dogs became seriously ill and/or died
                                       13   following consumption of the Recalled Products.2
                                       14   Factual Allegations Related to Plaintiffs
                                       15             35.     Each Plaintiff purchased the Recalled Products and each Plaintiff fed the Recalled
                                       16   Products to his or her dog(s).
                                       17             36.     Based on Defendant’s false and misleading claims, warranties, representations,
                                       18   advertisements, and other marketing, Plaintiffs believed the Recalled Products were nutritionally
                                       19   appropriate and contained the proper amounts of vitamins and nutritional content for their dogs.
                                       20             37.     At the time Plaintiffs purchased and fed the Recalled Products to their dogs, due to
                                       21   the false and misleading claims, warranties, representations, advertisements, and other marketing by
                                       22   Defendant, Plaintiffs were unaware that the Recalled Products contained excessive and dangerous
                                       23   amounts of vitamin D.
                                       24             38.     Plaintiff Bauer purchased Recalled Products for her dog. After consuming the
                                       25   Recalled Products, Bauer’s dog became ill and presented with symptoms consistent with vitamin D
                                       26
                                       27
                                       28
                                            1 https://www.fda.gov/safety/recalls/ucm630232.htm
                                            2 See https://www.usatoday.com/story/money/business/2019/02/05/dog-food-recall-hills-pet-nutrition-vitamin-d-
                                            levels-may-toxic/2775371002/

                                            CLASS ACTION COMPLAINT                                13
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page15
                                                                                                      17ofof46
                                                                                                             48



                                        1   poisoning, including vomiting, diarrhea, increased thirst, increased urination, weight loss, and

                                        2   tremors. Bauer incurred veterinary bills related to these symptoms of approximately $1000.

                                        3          39.     Plaintiff Cole purchased Recalled Products “Hill’s Prescription Diet i/d Canine

                                        4   Chicken & Vegetable Stew 12.5oz” and “Hill’s Prescription Diet i/d Canine Chicken & Vegetable

                                        5   Stew 5.5oz” for her Yorkie, Louie. Cole was not notified of the recall and did not become aware of

                                        6   the recall until on or about February 15, 2019. Unaware of the recall, Cole fed the Recalled Products

                                        7   to Louie on February 13, 2019. After consuming the Recalled Products, Louie became severely ill

                                        8   and presented with symptoms consistent with vitamin D poisoning, including vomiting. Cole took

                                        9   Louie to the emergency veterinarian, where she was advised that Louie should be euthanized. Louie
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   was euthanized on February 13, 2019. Cole incurred veterinary bills related to this incident of
      San Francisco, CA 94111




                                       11   approximately $1500.
           (415) 788-4220




                                       12          40.     Plaintiff Cleveland purchased Recalled Product “Hill’s Science Diet Adult 7+ Beef

                                       13   & Barley Entrée Dog Food 13oz” for his two dogs: Maggie, a Beagle, and Mocha, a Chihuahua. After

                                       14   consuming the Recalled Products, Maggie became ill on or about October 2018. Maggie presented

                                       15   with symptoms consistent with vitamin D poisoning, including vomiting, drooling, and tremors.

                                       16   Maggie was taken to an emergency veterinarian who provided her with fluids for dehydration.

                                       17   Maggie received follow-up veterinary care with her primary veterinarian, who prescribed medication

                                       18   to address Maggie’s symptoms. Cleveland incurred veterinary bills related to this illness of

                                       19   approximately $700.

                                       20          41.     Plaintiff Daoudi purchased Recalled Product “Hill’s Science Diet Puppy Chicken &

                                       21   Barley Entrée 13oz” for his Golden Retriever, Charlie. After consuming the Recalled Products,

                                       22   Charlie became ill on or about January 24, 2019. Charlie presented with symptoms consistent with

                                       23   vitamin D poisoning, including vomiting, excessive urination, loss of appetite, increased thirst,

                                       24   lethargy, and difficulty breathing. Charlie’s symptoms persisted until January 28, 2019, when Charlie

                                       25   died. Between January 25, 2019 and January 28, 2019, Daoudi consulted several veterinary

                                       26   specialists, including an emergency veterinarian, Charlie’s primary veterinarian, and a veterinary

                                       27   cardiologist. Daoudi incurred veterinary bills related to these visits of approximately $2000.

                                       28


                                            CLASS ACTION COMPLAINT                         14
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page16
                                                                                                      18ofof46
                                                                                                             48



                                        1           42.    Plaintiff Guinen purchased Recalled Product “Hill’s Prescription Diet c/d Multicare

                                        2   Canine Chicken & Vegetable Stew 12.5oz” for her Terrier mix, Bandit. After consuming the Recalled

                                        3   Products, Bandit became ill in or about December 2018. Bandit presented with symptoms consistent

                                        4   with vitamin D poisoning, including lethargy, excessive thirst, decreased appetite, and muscle

                                        5   tremors.

                                        6           43.    Plaintiff Henry purchased Recalled Products “Hill’s Science Diet Adult 7+ Beef &

                                        7   Barley Entrée Dog Food 13oz” and “Hill’s Science Diet Adult 7+ Chicken & Barley Entrée Dog

                                        8   Food 13oz” for her Shih Tzu Poodle mix, Loui. After consuming the Recalled Products, Loui

                                        9   presented with symptoms consistent with vitamin D poisoning, including increased urination.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10           44.    Plaintiff Mull purchased Recalled Product “Hill's Prescription Diet w/d Canine
      San Francisco, CA 94111




                                       11   Vegetable & Chicken Stew 12.5oz” for her bichon mix, Precious. Mull began feeding the Recalled
           (415) 788-4220




                                       12   Products to Precious in or about early January 2019. Approximately three weeks after consuming the

                                       13   Recalled Products, Precious became severely ill and presented with symptoms consistent with

                                       14   vitamin D poisoning, including kidney failure. Precious died in late January 2019.

                                       15           45.    Plaintiff Pritchard purchased Recalled Products “Hill’s Science Diet Adult Light

                                       16   with Liver Dog Food 13oz” and “Hill’s Science Diet Adult Chicken & Beef Entrée Dog Food 13oz”

                                       17   for her two Papillons, Joni and Chachi. After consuming the Recalled Products in or about October

                                       18   2018, Chachi became severely ill and presented with symptoms consistent with vitamin D poisoning.

                                       19   He tried vomiting but he was unable to do so, his breathing sounded like a whistle, he had runny

                                       20   stools, pink saliva, and he fell over seizing. Chachi died shortly after the symptoms first presented.

                                       21   Joni also became ill after consuming the Recalled Products. In or around November 2018, Joni

                                       22   presented with symptoms consistent with vitamin D poisoning, including vomiting, increased thirst,

                                       23   increased urination, and weight loss. In addition, Joni experienced seizures and could not walk

                                       24   without falling down. Joni was taken to her primary veterinarian, where she was diagnosed with

                                       25   kidney and liver failure. Pritchard incurred veterinary bills related to this diagnosis of approximately

                                       26   $510.

                                       27           46.    Plaintiff Shanley purchased Recalled Product “Hill’s Prescription Diet w/d Canine

                                       28   13oz” for her Schnoodle, Derby. After consuming the Recalled Products, Derby became severely ill


                                            CLASS ACTION COMPLAINT                          15
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page17
                                                                                                      19ofof46
                                                                                                             48



                                        1   and presented with symptoms consistent with vitamin D poisoning, including vomiting, diarrhea,

                                        2   and loss of appetite. Derby lost nearly half of her body weight in the last two months of her life. Derby

                                        3   was euthanized in or about September 2018. Shanley’s veterinary bills for treatment during the last

                                        4   two months of Derby’s life exceed $4000.

                                        5          47.     Plaintiff Soltis purchased Recalled Product “Hill’s Science Diet Adult 7+ Beef &

                                        6   Barley Entrée Dog Food 13oz” for her two Yorkshire Terriers. After consuming the Recalled

                                        7   Products, both of Soltis’ dogs became severely ill and presented with symptoms consistent with

                                        8   vitamin D poisoning, including kidney failure. Both of Soltis’ dogs died from kidney failure after

                                        9   consuming the Recalled Products.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          48.     Plaintiffs would not have purchased the Recalled Products or fed the Recalled
      San Francisco, CA 94111




                                       11   Products to their dogs if Defendant had disclosed that the Recalled Products contained excessive and
           (415) 788-4220




                                       12   dangerous amounts of vitamin D.

                                       13          49.     Prior to the recall, Defendant never warned Plaintiffs that the Recalled Foods could

                                       14   cause pets to have severe health problems (and, worse, potentially die).

                                       15                                   CLASS ACTION ALLEGATIONS
                                       16          50.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedures 23(b)(2) and

                                       17   23(b)(3) on behalf of themselves and proposed classes defined as follows:

                                       18
                                                           All persons in the United States who purchased the Recalled Products (the
                                       19                  “Nationwide Class”)
                                       20
                                       21          51.     Within the Nationwide Class, there are six Subclasses defined as follows:

                                       22                  All persons in the State of California who purchased the Recalled Products (the
                                                           “California Class”)
                                       23
                                                           All persons in the State of Florida who purchased the Recalled Products (the “Florida
                                       24                  Class”)
                                       25                  All persons in the State of Michigan who purchased the Recalled Products (the
                                                           “Michigan Class”)
                                       26
                                                           All persons in the State of New York who purchased the Recalled Products (the
                                       27                  “New York Class”)
                                       28                  All persons in the State of Ohio who purchased the Recalled Products (the “Ohio
                                                           Class”)

                                            CLASS ACTION COMPLAINT                           16
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page18
                                                                                                      20ofof46
                                                                                                             48



                                        1                  All persons in the State of Pennsylvania who purchased the Recalled Products (the
                                                           “Pennsylvania Class”)
                                        2
                                        3
                                                   52.     Within the California Class, there is one subclass for purposes of Plaintiff’s claims
                                        4
                                            under the Song-Beverly Consumer Warranty Act and the Consumer Legal Remedies Act (the
                                        5
                                            “California Subclass”). The proposed California Subclass is defined as follows:
                                        6
                                        7                  All persons in the State of California who purchased the Recalled Products for
                                                           personal, family, or household purposes.
                                        8
                                        9
                                                   53.     Excluded from the Nationwide Class and Subclasses are governmental entities,
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
                                            Defendant, any entity in which Defendant has a controlling interest, and Defendant’s officers,
      San Francisco, CA 94111




                                       11
                                            directors, affiliates, legal representatives, employees, co-conspirators, successors, subsidiaries, and
           (415) 788-4220




                                       12
                                            assigns. Also excluded from the Nationwide Class and Subclasses are any judges, justices, or judicial
                                       13
                                            officers presiding over this matter and the members of their immediate families and judicial staff.
                                       14
                                            This action is brought and may be properly maintained as a class action pursuant to Federal Rule of
                                       15
                                            Civil Procedures 23(b)(2) and 23(b)(3), and satisfies the numerosity, commonality, typicality,
                                       16
                                            adequacy, predominance, and superiority requirements of these rules.
                                       17
                                                   54.     Numerosity Under Rule 23(a)(1). The Nationwide Class and Subclasses are so
                                       18
                                            numerous that the individual joinder of all members is impracticable, and the disposition of the
                                       19
                                            claims of all Nationwide Class and Subclass members in a single action will provide substantial
                                       20
                                            benefits to the parties and the Court.
                                       21
                                                   55.     Commonality Under Rule 23(a)(2). Common legal and factual questions exist that
                                       22
                                            predominate over any questions affecting only individual Nationwide Class and Subclass members.
                                       23
                                            These common questions, which do not vary among Nationwide Class or Subclass members and
                                       24
                                            which may be determined without reference to any Nationwide Class or Subclass member’s
                                       25
                                            individual circumstances, include, but are not limited to:
                                       26
                                                           a)      Whether Defendant owed a duty of care to the Nationwide Class and
                                       27
                                            Subclass;
                                       28


                                            CLASS ACTION COMPLAINT                          17
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page19
                                                                                                      21ofof46
                                                                                                             48



                                        1                  b)      Whether Defendant knew or should have known that the Recalled Products

                                        2   contained excessive amounts of vitamin D;

                                        3                  c)      Whether Defendant advertised, represented, or marketed, or continues to

                                        4   advertise, represent, or market, Recalled Products as nutritious, healthy, and safe for canine

                                        5   consumption;

                                        6                  d)      Whether Defendant’s representations and omissions in advertising and/or

                                        7   labelling are false, deceptive, and misleading;

                                        8                  e)      Whether Defendant’s representations and omissions in advertising and/or

                                        9   labelling are likely to deceive a reasonable consumer;
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10                  f)      Whether Defendant had knowledge that its representations and omissions in
      San Francisco, CA 94111




                                       11   advertising and/or labelling were false, deceptive, and misleading;
           (415) 788-4220




                                       12                  g)      Whether a representation that a product is nutritious, healthy, and safe for

                                       13   consumption coupled with omissions that the Recalled Products contained excessive amounts of

                                       14   vitamin D is material to a reasonable consumer;

                                       15                  h)      Whether Defendant engaged in unlawful, fraudulent, or unfair business

                                       16   practices;

                                       17                  i)      Whether Plaintiffs and the members of the Nationwide Class or Subclasses

                                       18   have been damaged by the wrongs alleged are entitled to actual, statutory, and punitive damages; and

                                       19                  j)      Whether Plaintiffs and members of the Nationwide Class and Subclasses are

                                       20   entitled to declaratory and injunctive relief.

                                       21          56.     Typicality Under Rule 23(a)(3). Plaintiffs’ claims are typical of the Nationwide Class

                                       22   and Subclass members’ claims. Defendant’s course of conduct caused Plaintiffs and the Nationwide

                                       23   Class and Subclass members the same harm, damages, and losses as a result of Defendant’s

                                       24   uniformly unlawful conduct. Likewise, Plaintiffs and other Nationwide Class and Subclass members

                                       25   must prove the same facts in order to establish the same claims.

                                       26          57.     Adequacy of Representation Under Rule 23(a)(4).             Plaintiffs are adequate

                                       27   Nationwide Class and Subclass representatives because they are Nationwide Class and Subclass

                                       28   members, and their interests do not conflict with the interests of the Nationwide Class or Subclass.


                                            CLASS ACTION COMPLAINT                            18
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page20
                                                                                                      22ofof46
                                                                                                             48



                                        1   Plaintiffs have retained counsel competent and experienced in complex litigation and consumer

                                        2   protection class action matters such as this action, and Plaintiffs and their counsel intend to

                                        3   vigorously prosecute this action for the Nationwide Class and Subclasses’ benefit and have the

                                        4   resources to do so. Plaintiffs and their counsel have no interests adverse to those of the other

                                        5   members of the Nationwide Class or Subclasses.

                                        6           58.       Superiority. A class action is superior to all other available methods for the fair and

                                        7   efficient adjudication of this controversy because individual litigation of each Nationwide Class and

                                        8   Subclass member’s claim is impracticable. The damages, harm, and losses suffered by the individual

                                        9   members of the Nationwide Class and Subclasses will likely be small relative to the burden and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   expense of individual prosecution of the complex litigation necessitated by Defendant’s wrongful
      San Francisco, CA 94111




                                       11   conduct. Even if each Nationwide Class and Subclass member could afford individual litigation, the
           (415) 788-4220




                                       12   Court system could not. It would be unduly burdensome if thousands of individual cases proceeded.

                                       13   Individual litigation also presents the potential for inconsistent or contradictory judgments, the

                                       14   prospect of a race to the courthouse, and the risk of an inequitable allocation of recovery among those

                                       15   individuals with equally meritorious claims. Individual litigation would increase the expense and

                                       16   delay to all parties and the Courts because it requires individual resolution of common legal and

                                       17   factual questions. By contrast, the class action device presents far fewer management difficulties and

                                       18   provides the benefit of a single adjudication, economies of scale, and comprehensive supervision by

                                       19   a single court.

                                       20           59.       As a result of the foregoing, class treatment is appropriate.

                                       21                                  FIRST CLAIM FOR RELIEF
                                             Violations of California’s Consumer Legal Remedies Act, California Civil Code §§1750, et
                                       22            seq., Against Defendant on Behalf of Plaintiffs Bauer, Cleveland, and Mull
                                                                            and the California Subclass
                                       23
                                       24
                                                    60.       Plaintiffs Bauer, Cleveland, and Mull, individually and on behalf of the California
                                       25
                                            Subclass, incorporate by reference all of the allegations contained in the preceding paragraphs of this
                                       26
                                            Class Action Complaint as if fully set forth herein.
                                       27
                                                    61.       Plaintiffs Bauer, Cleveland, and Mull bring this claim individually and on behalf of
                                       28
                                            the California Subclass against Defendant.

                                            CLASS ACTION COMPLAINT                             19
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page21
                                                                                                      23ofof46
                                                                                                             48



                                        1          62.     Plaintiffs Bauer, Cleveland, and Mull and each proposed California Subclass member

                                        2   is a “consumer,” as that term is defined in California Civil Code section 1761(d).

                                        3          63.     The Recalled Products are “goods,” as that term is defined in California Civil Code

                                        4   section 1761(a).

                                        5          64.     Defendant is a “person” as that term is defined in California Civil Code section

                                        6   1761(c).

                                        7          65.     Plaintiffs Bauer, Cleveland, and Mull and each proposed California Subclass

                                        8   member’s purchase of Defendant’s Recalled Products constituted a “transaction,” as that term is

                                        9   defined in California Civil Code section 1761(e).
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          66.     Defendant’s conduct alleged herein violates the following provisions of California’s
      San Francisco, CA 94111




                                       11   Consumer Legal Remedies Act (the “CLRA”):
           (415) 788-4220




                                       12                  a)     Representing that goods have characteristics, uses, and benefits which they

                                       13   do not have (Cal. Civ. Code § 1770(a)(5));

                                       14                  b)     Representing that goods are of a particular standard, quality, or grade, if they

                                       15   are of another (Cal. Civ. Code § 1770(a)(7));

                                       16                  c)     Advertising goods with intent not to sell them as advertised (Cal. Civ. Code

                                       17   § 1770(a)(9)); and

                                       18                  d)     Representing that the subject of a transaction has been supplied in accordance

                                       19   with a previous representation when it has not (Cal. Civ. Code § 1770 (a)(16)).

                                       20          67.     In addition, under California law, a duty to disclose arises in four circumstances: (1)

                                       21   when the defendant is in a fiduciary relationship with the plaintiff; (2) when the defendant has

                                       22   exclusive knowledge of material facts not known to the plaintiff; (3) when the defendant actively

                                       23   conceals a material fact from the plaintiff; and (4) when the defendant makes partial representations

                                       24   but also suppresses some material facts.

                                       25          68.     Defendant had a duty to disclose to Plaintiffs Bauer, Cleveland, and Mull and the

                                       26   California Subclass that the Recalled Products contained excessive and dangerous amounts of

                                       27   vitamin D for the following two independent reasons: (a) Defendant had exclusive knowledge of the

                                       28   information at the time of sale; and (b) Defendant made partial representations to Plaintiffs Bauer,


                                            CLASS ACTION COMPLAINT                          20
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page22
                                                                                                      24ofof46
                                                                                                             48



                                        1   Cleveland, and Mull and the California Subclass regarding the safety, quality, and nutritional

                                        2   content of the Recalled Products.

                                        3          69.     Defendant’s misrepresentations and omissions alleged herein were likely to mislead

                                        4   an ordinary consumer. Plaintiffs Bauer, Cleveland, and Mull and the California Subclass reasonably

                                        5   understood Defendant’s representations and omissions to mean that the Recalled Products were

                                        6   safe, nutritious, and fit for canine consumption.

                                        7          70.     Defendant’s misrepresentations and omissions alleged herein were material in that a

                                        8   reasonable person would attach importance to the information and would be induced to act upon

                                        9   the information in making purchase decisions.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          71.     Plaintiffs Bauer, Cleveland, and Mull and members of the California Subclass relied
      San Francisco, CA 94111




                                       11   to their detriment on Defendant’s misrepresentations and omissions in purchasing the Recalled
           (415) 788-4220




                                       12   Products.

                                       13          72.     Plaintiffs Bauer, Cleveland, and Mull, on behalf of themselves and the California

                                       14   Subclass, demand judgment against Defendant under the CLRA for injunctive relief to Plaintiffs

                                       15   Bauer, Cleveland, and Mull and the California Subclass.

                                       16          73.     Plaintiffs Bauer, Cleveland, and Mull, on behalf of themselves and the California

                                       17   Subclass, further intend to seek compensatory damages.

                                       18          74.     Pursuant to Cal. Civ. Code § 1782(a), Plaintiffs Bauer, Cleveland, and Mull will serve

                                       19   Defendant with notice of its alleged violations of the CLRA by certified mail return receipt

                                       20   requested. If, within thirty days after the date of such notification, Defendant fails to provide

                                       21   appropriate relief for their violations of the CLRA, Plaintiffs Bauer, Cleveland, and Mull will amend

                                       22   this Class Action Complaint to seek monetary damages under the CLRA.

                                       23          75.     Notwithstanding any other statements in this Class Action Complaint, Plaintiffs

                                       24   Bauer, Cleveland, and Mull do not seek monetary damages in connection with their CLRA claims –

                                       25   and will not do so – until the applicable thirty-day period has passed.

                                       26                                  SECOND CLAIM FOR RELIEF
                                               Violations of California False Advertising Law, California Business & Professions Code
                                       27       §§17500, et seq., Against Defendant on Behalf Plaintiffs Bauer, Cleveland, and Mull
                                                                               And the California Class
                                       28


                                            CLASS ACTION COMPLAINT                          21
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page23
                                                                                                      25ofof46
                                                                                                             48



                                        1           76.      Plaintiffs Bauer, Cleveland, and Mull, individually and on behalf of the California

                                        2   Class, incorporate by reference all of the allegations contained in the preceding paragraphs of this

                                        3   Class Action Complaint as if fully set forth herein.

                                        4           77.      California’s False Advertising Law prohibits any statement in connection with the

                                        5   sale of goods “which is untrue or misleading.” Cal. Bus. & Prof. Code §17500.

                                        6           78.      Plaintiffs Bauer, Cleveland, and Mull, individually and on behalf of the California

                                        7   Class, have standing to pursue this claim because Plaintiffs Bauer, Cleveland, and Mull suffered

                                        8   injury in fact and have lost money or property as a result of Defendant’s actions set forth above.

                                        9           79.      Defendant engaged in advertising and marketing to the public and offered for sale the
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Recalled Products in California.
      San Francisco, CA 94111




                                       11           80.      Defendant engaged in the advertising and marketing alleged herein with the intent to
           (415) 788-4220




                                       12   directly or indirectly induce the sale of the Recalled Products to consumers like Plaintiffs Bauer,

                                       13   Cleveland, and Mull and members of the California Class.

                                       14           81.      Defendant’s advertising and marketing representations regarding the Recalled

                                       15   Products were false, misleading, and deceptive within the definition, meaning and construction of

                                       16   California Business & Professions Code §§ 17500, et seq. (False Advertising Law).

                                       17           82.      Defendant’s misrepresentations and omissions alleged herein were the type of

                                       18   misrepresentations that are material, i.e., a reasonable person would attach importance to them and

                                       19   would be induced to act on the information in making purchase decisions.

                                       20           83.      Defendant’s misrepresentations and omissions alleged herein are objectively

                                       21   material to a reasonable consumer, and therefore reliance upon such misrepresentations may be

                                       22   presumed as a matter of law.

                                       23           84.      At the time it made the misrepresentations and omissions alleged herein, Defendant

                                       24   knew or should have known that they were untrue or misleading and acted in violation of California

                                       25   Business & Professions Code §§ 17500, et seq.

                                       26           85.      Unless restrained by this Court, Defendant will continue to engage in untrue and

                                       27   misleading advertising, as alleged above, in violation of California Business & Professions Code §§

                                       28   17500, et seq.


                                            CLASS ACTION COMPLAINT                           22
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page24
                                                                                                      26ofof46
                                                                                                             48



                                        1          86.     As a result of Defendant’s conduct and actions, Plaintiffs Bauer, Cleveland, and Mull

                                        2   and each member of the California Class have been injured, has lost money or property, and is

                                        3   entitled to relief. Plaintiffs Bauer, Cleveland, and Mull and the California Class seek disgorgement,

                                        4   restitution, injunctive relieve, and all other relief permitted under California Business & Professions

                                        5   Code §§ 17500, et seq.

                                        6                                       THIRD CLAIM FOR RELIEF
                                                    Violations of California Song-Beverly Consumer Warranty Act, California Civil Code
                                        7           §§ 1790, et seq., Against Defendant on Behalf of Plaintiffs Bauer, Cleveland, and Mull
                                                                                  and the California Subclass
                                        8
                                        9
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          87.     Plaintiffs Bauer, Cleveland, and Mull, individually and on behalf of the California
      San Francisco, CA 94111




                                       11   Subclass, incorporate by reference all of the allegations contained in the preceding paragraphs of this
           (415) 788-4220




                                       12   Class Action Complaint as if fully set forth herein.

                                       13          88.     Plaintiffs Bauer, Cleveland, and Mull bring this claim individually and on behalf of

                                       14   the California Subclass against Defendant.

                                       15          89.     Plaintiffs Bauer, Cleveland, and Mull and the California Subclass purchased Recalled

                                       16   Products formulated and manufactured by Defendant that were marketed as nutritious, healthy,

                                       17   safe, and appropriate for canine consumption.

                                       18          90.     Plaintiffs Bauer, Cleveland, and Mull and the California Subclass purchased the

                                       19   Recalled Products new and in their original packaging and did not alter the Recalled Products.

                                       20          91.     At the time of purchase, Defendant was in the business of manufacturing and

                                       21   marketing pet foods, including the Recalled Products.

                                       22          92.     Defendant’s Recalled Products contained excessive and dangerous amounts of

                                       23   vitamin D. These excessive and dangerous amounts of vitamin D were present in the Recalled

                                       24   Products when they left the exclusive control of Defendant and therefore existed during the duration

                                       25   of the warranty period.

                                       26          93.     Defendant’s Recalled Products were not of the same quality as those generally

                                       27   acceptable in the trade; were not fit for the ordinary purpose of canine consumption; were not

                                       28


                                            CLASS ACTION COMPLAINT                          23
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page25
                                                                                                      27ofof46
                                                                                                             48



                                        1   adequately contained, packaged, and labeled; and did not conform to the promises and facts stated

                                        2   on the container and label.

                                        3          94.     Defendant, therefore, breached the implied warranty of merchantability, which by

                                        4   law is provided in every consumer agreement for the sale of goods, including the sale of the Recalled

                                        5   Products.

                                        6          95.     As a direct and proximate cause of Defendant’s breach of the implied warranty of

                                        7   merchantability, Plaintiffs Bauer, Cleveland, and Mull and the California Subclass have been

                                        8   damaged by receiving an inferior and unsafe product from that which they were promised. Plaintiffs

                                        9   Bauer, Cleveland, and Mull and the California Subclass, therefore, have the right to cancel and
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   recover the purchase price of their Recalled Products.
      San Francisco, CA 94111




                                       11                                 FOURTH CLAIM FOR RELIEF
                                               Violations of the Unfair Competition Law, California Business & Professions Code §§
           (415) 788-4220




                                       12       17200, et seq., Against Defendant on Behalf of Plaintiffs Bauer, Cleveland, and Mull
                                                                              and the California Class
                                       13
                                       14
                                       15          96.     Plaintiffs Bauer, Cleveland, and Mull, individually and on behalf of the California

                                       16   Class, incorporate by reference all of the allegations contained in the preceding paragraphs of this

                                       17   Class Action Complaint as if fully set forth herein.

                                       18          97.     California’s Unfair Competition Law (“UCL”) prohibits unfair competition,

                                       19   defined as “any unlawful, unfair or fraudulent business act or practice and unfair, deceptive, untrue

                                       20   or misleading advertising and any act prohibited by [California’s False Advertising Law, Cal. Bus.

                                       21   & Prof. Code §§ 17500, et seq.].”

                                       22          98.     Plaintiffs Bauer, Cleveland, and Mull and the California Class have standing to

                                       23   pursue this claim because Plaintiffs Bauer, Cleveland, and Mull and members of the California Class

                                       24   have suffered injury in fact and have lost money or property as a result of Defendant’s actions as set

                                       25   forth above.

                                       26          99.     Defendant’s actions and conduct as alleged in this Class Action Complaint constitute

                                       27   an “unlawful” practice within the definition, meaning, and construction of California’s UCL

                                       28   because Defendant violated California’s False Advertising Law (Bus. & Prof. Code §§ 17500, et


                                            CLASS ACTION COMPLAINT                          24
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page26
                                                                                                      28ofof46
                                                                                                             48



                                        1   seq.), the CLRA (Civ. Code §§ 1750, et seq.), and California’s Song-Beverly Consumer Warranty

                                        2   Act (Cal. Civ. Code §§ 1790 et seq.).

                                        3          100.    Defendant’s actions and conduct as alleged in this Class Action Complaint constitute

                                        4   an “unfair” practice within the definition, meaning, and construction of California’s UCL because

                                        5   they offend established public policy and/or are immoral, unethical, oppressive, unscrupulous,

                                        6   and/or substantially injurious to their customers. The harm caused by Defendant’s wrongful

                                        7   conduct outweighs any utility of such conduct and has caused – will continue to cause – substantial

                                        8   injury to Plaintiffs Bauer, Cleveland, and Mull and the California Class. Additionally, Defendant’s

                                        9   conduct is “unfair” because it violated the legislatively declared policies in California’s False
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Advertising Law (Bus. & Prof. Code §§ 17500, et seq.), the CLRA (Civ. Code §§ 1750, et seq.), and
      San Francisco, CA 94111




                                       11   California’s Song-Beverly Consumer Warranty Act (Cal. Civ. Code §§ 1790 et seq.).
           (415) 788-4220




                                       12          101.    Defendant’s actions as alleged in this Class Action Complaint constitute a

                                       13   “fraudulent” practice within the definition, meaning, and construction, of California’s UCL

                                       14   because Defendant’s statements that the Recalled Products were nutritious, healthy, safe, and

                                       15   appropriate for canine consumption are false and likely to deceive the public.

                                       16          102.    As a result of Defendant’s “unlawful,” “fraudulent,” and “unfair” conduct,

                                       17   Plaintiffs Bauer, Cleveland, and Mull and members of the California Class paid premium prices for

                                       18   the Recalled Products, which were worth substantially less than the products promised by

                                       19   Defendant, and Plaintiffs Bauer, Cleveland, and Mull and members of the California Class did not

                                       20   obtain the characteristics and specifications of the Recalled Products promised by Defendant.

                                       21   Defendant’s conduct directly and proximately caused Plaintiffs Bauer, Cleveland, and Mull and the

                                       22   California Class actual monetary damages in the form of the price paid for the Recalled Products.

                                       23   The injuries, damages, and harm caused to Plaintiffs Bauer, Cleveland, and Mull and the California

                                       24   Class by Defendant’s unfair conduct are not outweighed by any countervailing benefits to

                                       25   consumers or competition, and the injury is one that consumers themselves could not reasonably

                                       26   have avoided. Defendant knew or had reason to know that Plaintiffs Bauer, Cleveland, and Mull

                                       27   and the California Class could not have reasonably known or discovered the existence of excessive

                                       28   amounts of vitamin D in the Recalled Products. Had Defendant disclosed the excessive amounts of


                                            CLASS ACTION COMPLAINT                         25
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page27
                                                                                                      29ofof46
                                                                                                             48



                                        1   vitamin D in the Recalled Products, Plaintiffs Bauer, Cleveland, and Mull and the California Class

                                        2   would not have purchased the Recalled Products.

                                        3          103.    Defendant’s wrongful business practices alleged herein constitute a continuing

                                        4   course of unfair competition because Defendant markets and sells its products in a manner that

                                        5   offends public policy and/or in a fashion that is immoral, unethical, oppressive, unscrupulous,

                                        6   and/or substantially injurious to its customers. In accordance with California Business & Professions

                                        7   Code § 17203, Plaintiffs Bauer, Cleveland, and Mull seek an order enjoining Defendant from

                                        8   continuing to conduct business through fraudulent or unlawful acts and practices.

                                        9          104.    Plaintiffs Bauer, Cleveland, and Mull and the California Class also seek an order
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   requiring Defendant to make full restitution of all moneys it has wrongfully obtained from Plaintiffs
      San Francisco, CA 94111




                                       11   Bauer, Cleveland, and Mull and the California Class, along with all other relief permitted under the
           (415) 788-4220




                                       12   UCL.
                                                                            FIFTH CLAIM FOR RELIEF
                                       13     Violations of Fla. Stat. §§ 501.201, et seq. (Florida Deceptive and Unfair Trade Practices
                                                      Act), Against Defendant on Behalf of Plaintiff Cole and the Florida Class
                                       14
                                       15          105.    Plaintiff Cole, individually and on behalf of the Florida Class, incorporates by

                                       16   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       17   Complaint as if fully set forth herein.

                                       18          106.    The stated purpose of the Florida Deceptive and Unfair Trade Practices Act

                                       19   (“FDUTPA”) is “[t]o protect the consuming public...from those who engage in unfair methods of

                                       20   competition, or unconscionable, deceptive, or unfair acts or practices in the conduct of any trade

                                       21   or commerce.” Fla. Stat. § 501.202(2).

                                       22          107.    Plaintiff Cole and members of the Florida Class are “consumers” within the

                                       23   definition, meaning, and construction of Fla. Stat. § 501.203(7).

                                       24          108.    Defendant solicited, advertised, offered, provided, and distributed goods (including

                                       25   the Recalled Products) in Florida and thus engaged in “trade or commerce” within the definition,

                                       26   meaning, and construction of Fla. Stat. § 501.203(8).

                                       27          109.    Plaintiff Cole and the Florida Class have standing to pursue this claim because

                                       28   Plaintiff Cole and members of the Florida Class have suffered injury in fact and have lost


                                            CLASS ACTION COMPLAINT                         26
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page28
                                                                                                      30ofof46
                                                                                                             48



                                        1   ascertainable money or property as a result of Defendant’s actions set forth above which occurred

                                        2   within, and emanated from, Florida.

                                        3           110.    The FDUTPA broadly prohibits “[u]nfair methods of competition, unconscionable

                                        4   acts or practices, and unfair or deceptive acts or practices in the conduct of any trade or

                                        5   commerce.” Fla. Stat. § 501.204(1).

                                        6           111.    Defendant’s actions and conduct as alleged in this Class Action Complaint

                                        7   constitute an “unfair or deceptive act” within the definition, meaning, and construction of the

                                        8   FDUTPA because Defendant violated FDCA sections 301, 402, and 403 (21 U.S.C. §§ 331, 342,

                                        9   343), the FFSA (Fla. Stat. §§ 500.04, 500.10, 500.11, 500.115), and Florida’s misleading
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   advertising statute (Fla. Stat. § 817.41).
      San Francisco, CA 94111




                                       11           112.    Defendant’s actions and conduct as alleged herein constitute an “unfair” act or
           (415) 788-4220




                                       12   practice within the definition, meaning, and construction of the FDUTPA because they offend

                                       13   established public policy and/or are immoral, unethical, oppressive, unscrupulous, and/or

                                       14   substantially injurious to its customers. Defendant’s unfair and deceptive practices regarding the

                                       15   marketing, advertising, packaging, labeling, and sale of its Recalled Products are likely to mislead –

                                       16   and have misled – consumers acting reasonably under the circumstances. The harm caused by

                                       17   Defendant’s wrongful conduct outweighs any utility of such conduct and has caused – and will

                                       18   continue to cause – substantial injury to Plaintiff Cole and the Florida Class. Defendant could and

                                       19   should have chosen one of many reasonably available alternatives, such as: (i) not including

                                       20   excessive quantities of vitamin D in the Recalled Products; (ii) altering the marketing, packaging

                                       21   and labeling of the Recalled Products to accurately disclose the nutritional content and quantity of

                                       22   vitamin D contained therein; or (iii) not selling its Recalled Products altogether.

                                       23           113.    Defendant’s actions and conduct as alleged herein constitute a “deceptive” act or

                                       24   practice within the definition, meaning, and construction of the FDUTPA because Defendant: (i)

                                       25   knowingly and willfully failed to disclose all material information to purchasers of the Recalled

                                       26   Products; (ii) knowingly made false representations of fact in connection with the Recalled

                                       27   Products; (iii) affirmatively concealed and omitted that the Recalled Products included excessive

                                       28   and dangerous amounts of vitamin D to induce reliance by Plaintiff Cole and the Florida Class; and


                                            CLASS ACTION COMPLAINT                          27
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page29
                                                                                                      31ofof46
                                                                                                             48



                                        1   (iv) charged premium prices for such products. Defendant’s conduct was likely to deceive

                                        2   consumers. Plaintiff Cole and the Florida Class relied on Defendant’s representations and

                                        3   omissions. Defendant’s failure to disclose this pertinent information regarding the true nature,

                                        4   specifications, and characteristics of the Recalled Products constitutes a material omission, in

                                        5   violation of the FDUTPA.

                                        6          114.    As a result of Defendant’s “unfair” or “deceptive” conduct Plaintiff Cole and the

                                        7   Florida Class were induced to pay premium prices for the Recalled Products, which were worth

                                        8   substantially less than the products promised by Defendant, and Plaintiff Cole and members of the

                                        9   Florida Class did not obtain the nutritious, safe, and healthy dog food promised by Defendant.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Defendant’s conduct directly and proximately caused Plaintiff Cole and the Florida Class actual
      San Francisco, CA 94111




                                       11   monetary damages in the form of the price paid for the Recalled Products. The injuries, damages,
           (415) 788-4220




                                       12   and harm caused to Plaintiff Cole and the Florida Class by Defendant’s unfair conduct are not

                                       13   outweighed by any countervailing benefits to consumers. Had Defendant disclosed that the

                                       14   Recalled Products contained excessive and dangerous amounts of vitamin D, Plaintiff Cole and

                                       15   members of the Florida Class would not have purchased the Recalled products.

                                       16          115.    Defendant’s “unfair” or “deceptive” business practices alleged herein constitute

                                       17   an ongoing course of wrongful conduct prohibited by the FDUTPA because Defendant markets

                                       18   and sell the Recalled Products in a manner that offends public policy and/or in a fashion that is

                                       19   immoral, unethical, oppressive, unscrupulous, and/or substantially injurious to its customers.

                                       20   Plaintiff Cole and the Florida Class therefore seek equitable and declaratory relief to remedy

                                       21   Defendant’s deceptive advertising, packaging, and labeling of the Recalled Products under the

                                       22   FDUTPA, Fla. Stat. § 501.211(1).

                                       23          116.    Plaintiff Cole and the Florida Class also seek an order requiring Defendant to make

                                       24   full restitution of all monies it has wrongfully obtained from Plaintiff Cole and the Florida Class

                                       25   and to pay damages, along with all other relief permitted under the FDUTPA, Fla. Stat. §§

                                       26   501.211(2), 501.2105.

                                       27
                                       28


                                            CLASS ACTION COMPLAINT                          28
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page30
                                                                                                      32ofof46
                                                                                                             48


                                                                             SIXTH CLAIM FOR RELIEF
                                        1   Violations of Fla. Stat. § 817.41 (Florida Misleading Advertising Statute) Against Defendant
                                                                   on Behalf of Plaintiff Cole and the Florida Class
                                        2
                                        3          117.     Plaintiff Cole, individually and on behalf of the Florida Class, incorporates by

                                        4   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        5   Complaint as if fully set forth herein.

                                        6          118.     Florida’s misleading advertising statute, Fla. Stat. § 817.41(1), prohibits “any

                                        7   person to make or disseminate or cause to be made or disseminated before the general public of the

                                        8   state, or any portion thereof, any misleading advertisement. Such making or dissemination of

                                        9   misleading advertising shall constitute and is hereby declared to be fraudulent and unlawful,
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   designed and intended for obtaining money or property under false pretenses.”
      San Francisco, CA 94111




                                       11          119.     Fla. Stat. § 817.40(5) broadly defines “misleading advertising” to include “any
           (415) 788-4220




                                       12   statements made, or disseminated, in oral, written, electronic, or printed form or otherwise, to or

                                       13   before the public, or any portion thereof, which are known, or through the exercise of reasonable

                                       14   care or investigation could or might have been ascertained, to be untrue or misleading, and which

                                       15   are or were so made or disseminated with the intent or purpose, either directly or indirectly, of

                                       16   selling or disposing of real or personal property, services of any nature whatever, professional or

                                       17   otherwise, or to induce the public to enter into any obligation relating to such property or

                                       18   services.”

                                       19          120.     Defendant represented (and continues to represent) that its Recalled Products were

                                       20   safe, healthy, and fit for canine consumption. Defendant represented that the Recalled Products

                                       21   contained “the right nutrients in the right quantities” and that “[g]uided by science, we formulate

                                       22   our food with precise balance so your pet gets all the nutrients they need – and none they don’t.”

                                       23   Defendant represented that “[n]ot only is each ingredient examined to ensure its safety, we also

                                       24   analyze each product’s ingredient profile for essential nutrients to ensure your pet gets the

                                       25   stringent, precise formulation they need.” Additionally, Defendant represented that “[w]e

                                       26   conduct final safety checks daily on every Hill’s pet food product to help ensure the safety of your

                                       27   pet’s food.” However, in truth the Recalled Products contained excessive and dangerous amounts

                                       28   of vitamin D.


                                            CLASS ACTION COMPLAINT                          29
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page31
                                                                                                      33ofof46
                                                                                                             48



                                        1           121.    At the time Defendant made these representations regarding the safety, quality, and

                                        2   nutrition of the Recalled Products, Defendant knew that these representations were false.

                                        3           122.    Defendant’s representations regarding the safety, quality, and nutrition of the

                                        4   Recalled Products, and its omission that they contained excessive and dangerous amounts of

                                        5   vitamin D, are material facts to Plaintiff Cole and members of the Florida class. Defendant knows

                                        6   that such representations and omissions are material to reasonable consumers and intends that

                                        7   consumers rely upon these representation and omissions when choosing to purchase the Recalled

                                        8   Products.

                                        9           123.    Defendant knew that its misrepresentations and omissions regarding the Recalled
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   Products would materially affect Plaintiff and the Class members’ decisions to purchase the
      San Francisco, CA 94111




                                       11   Recalled Products.
           (415) 788-4220




                                       12           124.    Acting as reasonable consumers, Plaintiff Cole and members of the Florida Class

                                       13   were unaware of Defendant’s affirmative misrepresentations and active concealment of material

                                       14   facts regarding the Recalled Products. Rather, they believed that Defendant’s Recalled Products

                                       15   were safe, nutritious, and fit for canine consumption, as advertised. Plaintiff Cole and members of

                                       16   the Florida Class reasonably relied on Defendant’s misrepresentations and omissions regarding

                                       17   the Recalled Products in connection with their decisions to purchase the Recalled Products.

                                       18           125.    As a direct and proximate result of Defendant’s misrepresentations regarding the

                                       19   Recalled Products, Plaintiff Cole and members of the Florida Class were deceived.

                                       20           126.    If the true facts had been known, Plaintiff Cole and members of the Florida Class

                                       21   would not have purchased the Recalled Products.

                                       22           127.    Defendant has thus engaged in the dissemination of misleading advertising, in

                                       23   violation of Fla. Stat. § 817.41(1). The actions of Defendant caused damage to Plaintiff Cole and

                                       24   members of the Florida Class, who are therefore entitled to damages in an amount to be proven at

                                       25   trial and equitable relief as a result.

                                       26           128.    Defendant’s conduct further constitutes fraud, actual malice, or deliberate

                                       27   oppression. Defendant acted with actual knowledge of the wrongfulness of its actions and the high

                                       28   probability that damage to Plaintiff Cole and the Florida Class would result and, despite that


                                            CLASS ACTION COMPLAINT                          30
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page32
                                                                                                      34ofof46
                                                                                                             48



                                        1   knowledge, intentionally pursued the course of conduct described herein, resulting in damage. At a

                                        2   minimum, Defendant’s conduct was so reckless or wanting in care that it constituted a conscious

                                        3   disregard or indifference to the rights and interests of Plaintiff Cole and the Florida Class, who

                                        4   were exposed thereto.

                                        5                                SEVENTH CLAIM FOR RELIEF
                                            Violations of Iowa Code § 714H.1, et seq. (Iowa Private Right of Action for Consumer Frauds
                                        6                   Act) Against Defendant on Behalf of Plaintiff Lorie Pritchard
                                        7
                                        8          129.    Plaintiff Pritchard incorporates by reference all of the allegations contained in the

                                        9   preceding paragraphs of this Class Action Complaint as if fully set forth herein.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          130.    Plaintiff Pritchard purchased the Recalled Products manufactured by Defendant
      San Francisco, CA 94111




                                       11   that were marketed as safe, nutritious, and fit for canine consumption.
           (415) 788-4220




                                       12          131.    Plaintiff Pritchard and Defendant are “persons” within the meaning of Iowa Code

                                       13   § 714H.2(7).

                                       14          132.    Plaintiff Pritchard is a “consumer” within the meaning of Iowa Code § 714H.2(3),

                                       15   who purchased the Recalled Products.

                                       16          133.    Defendant’s conduct described here in related to the “sale” or “advertisement” of

                                       17   “merchandise” as within the meaning of Iowa Code §§ 714H.2(2), (6), and (8).

                                       18          134.    The Iowa Private Right of Action for Consumer Frauds Act (“Iowa CFA”)

                                       19   prohibits a person from engaging in a “practice or act the person knows or reasonably should know

                                       20   is an unfair practice, deception, fraud, false pretense, or false promise, or the misrepresentation,

                                       21   concealment, suppression, or omission of a material fact, with the intent that others rely upon the

                                       22   unfair practice, deception, fraud false pretense, false promise, misrepresentation, concealment,

                                       23   suppression, or omission in connection with the advertisement, sale or lease of consumer

                                       24   merchandise.” Iowa Code § 714H.3.

                                       25          135.    In the course of its business, Defendant engaged in activities with a tendency or

                                       26   capacity to deceive. Defendant also engaged in unlawful trade practices by employing deception,

                                       27   deceptive acts or practices, fraud, misrepresentations, or concealment, suppression or omission of

                                       28


                                            CLASS ACTION COMPLAINT                          31
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page33
                                                                                                      35ofof46
                                                                                                             48



                                        1   any material fact with intent that others rely upon such concealment, suppression or omission, in

                                        2   connection with the sale of the Recalled Products.

                                        3          136.    By failing to disclose and by actively concealing the vitamin D content of the

                                        4   Recalled Products, which it marketed as safe and nutritious, Defendant engaged in unfair and

                                        5   deceptive business practices in violation of the Iowa CFA Act. Defendant’s unfair or deceptive

                                        6   acts or practices were likely to and did in fact deceive reasonable consumers, including Plaintiff

                                        7   Shanley, about the true safety and quality of the Recalled Products.

                                        8          137.    Defendant intentionally and knowingly misrepresented material facts regarding the

                                        9   Recalled Products with the intent to mislead Plaintiff Pritchard. Defendant knew or should have
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   known that its conduct violated the Iowa CFA.
      San Francisco, CA 94111




                                       11          138.    As alleged above, Defendant made material statements about the safety and quality
           (415) 788-4220




                                       12   of the Recalled Products that were either false or misleading. Defendant owed Plaintiff Pritchard a

                                       13   duty to disclose the true safety and quality of the Recalled Products, because Defendant: (a)

                                       14   possessed exclusive knowledge about the nutritional content of the Recalled Products; (b)

                                       15   intentionally concealed the foregoing from Plaintiff Pritchard; and (c) made incomplete

                                       16   representations about the safety and quality of the Recalled Products, while purposefully

                                       17   withholding material facts from Plaintiff Pritchard that contradicted these representations.

                                       18          139.    As a direct and proximate result of Defendant’s unfair, deceptive, and

                                       19   unconscionable conduct, Plaintiff Pritchard has suffered and will continue to suffer injury,

                                       20   ascertainable losses of money or property, and monetary and nonmonetary damages. Because

                                       21   Defendant fraudulently concealed the excessive and dangerous amount of vitamin D in the

                                       22   Recalled Products, purchasers of the Recalled Products were deprived of the benefit of their

                                       23   bargain. Furthermore, Plaintiff Pritchard incurred substantial veterinary bills as a result of the

                                       24   unsafe levels of vitamin D in the Recalled Products. Had Plaintiff Pritchard been aware of the

                                       25   excessive amounts of vitamin D in the Recalled Products, she would not have purchased the

                                       26   Recalled Products.

                                       27
                                       28


                                            CLASS ACTION COMPLAINT                          32
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page34
                                                                                                      36ofof46
                                                                                                             48



                                        1           140.     Defendant’s violations present a continuing risk to Plaintiff Pritchard, as well as to

                                        2   the general public. Defendant’s unlawful acts and practices complained of herein affect the public

                                        3   interest.

                                        4           141.     After filing this Class Action Complaint, Plaintiff Pritchard will seek approval from

                                        5   the Iowa Attorney General to file a class action claim under the Iowa CFA. If such approval is

                                        6   granted, Plaintiff will amend this Class Action Complaint to seek relief under the Iowa CFA on

                                        7   behalf of all persons in the State of Iowa who purchased the Recalled Products.

                                        8           142.     Pursuant to Iowa Code § 714H.5, Plaintiff Pritchard seeks an order enjoining

                                        9   Defendant’s unfair and/or deceptive acts or practices, and awarding actual damages, treble or
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   punitive damages, attorneys’ fees, and any other just and proper relief under the Iowa CFA the
      San Francisco, CA 94111




                                       11   Court deems necessary to protect the public from further violations of the Iowa CFA.
           (415) 788-4220




                                       12                                EIGHTH CLAIM FOR RELIEF
                                       13     Violations of Mich. Comp. Laws Ann. §§ 445.903, et seq. (Michigan Consumer Protection
                                                     Act) Against Defendant on Behalf of Plaintiff Soltis and the Michigan Class
                                       14
                                       15           143.     Plaintiff Soltis, individually and on behalf of the Michigan Class, incorporates by
                                       16   reference all of the allegations contained in the preceding paragraphs of this Class Action
                                       17   Complaint as if fully set forth herein.
                                       18           144.     Defendant and the Michigan Class are “persons” as defined by Mich. Comp. Laws
                                       19   Ann. § 445.903(d).
                                       20           145.     Defendant advertised, offered, or sold goods or services in Michigan and engaged in
                                       21   trade or commerce directly or indirectly affecting the people of Michigan, as defined by Mich.
                                       22   Comp. Laws Ann. § 445.903(g).
                                       23           146.     Defendant engaged in unfair, unconscionable, and deceptive practices in the
                                       24   conduct of trade and commerce, in violation of n violation of Mich. Comp. Laws Ann. §
                                       25   445.903(1), including:
                                       26                    a)      Representing that its goods and services have characteristics, ingredients,
                                       27   uses, benefits, and quantities that they do not have in violation of Mich. Comp. Laws Ann. §
                                       28   445.903(1)(c);


                                            CLASS ACTION COMPLAINT                            33
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page35
                                                                                                      37ofof46
                                                                                                             48



                                        1                    b)     Representing that its goods and services are of a particular standard or

                                        2   quality if they are of another in violation of Mich. Comp. Laws Ann. § 445.903(1)(e);

                                        3                    c)     Failing to reveal a material fact, the omission of which tends to mislead or

                                        4   deceive the consumer, and which fact could not reasonably be known by the consumer in violation

                                        5   of Mich. Comp. Laws Ann. § 445.903(1)(s);

                                        6                    d)     Making a representation or statement of fact material to the transaction

                                        7   such that a person reasonably believes the represented or suggested state of affairs to be other than

                                        8   it actually is, in violation of Mich. Comp. Laws Ann. § 445.903(1)(bb); and

                                        9                    e)     Failing to reveal facts that are material to the transaction in light of
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   representations of fact made in a positive manner, in violation of Mich. Comp. Laws. Ann. §
      San Francisco, CA 94111




                                       11   445.903(1)(cc).
           (415) 788-4220




                                       12             147.   Defendant’s representations and omissions were material because they were likely

                                       13   to deceive reasonable consumers.

                                       14             148.   Defendant acted intentionally, knowingly, and maliciously to violate Michigan’s

                                       15   Consumer protection Act, and recklessly disregard Plaintiff Soltis and Michigan Class members’

                                       16   rights. Defendant’s knowledge that the Recalled Products contained excessive and dangerous

                                       17   amounts of vitamin D, put it on notice that the Recalled Products were not as it advertised.

                                       18             149.   As a direct and proximate result of Defendant’s unfair, unconscionable, and

                                       19   deceptive practices, Plaintiff Soltis and the Michigan Class have suffered and will continue to

                                       20   suffer injury, ascertainable losses of money or property, and monetary and non-monetary damages,

                                       21   including from not receiving the benefit of their bargain in purchasing the Recalled Products, and

                                       22   veterinary costs incurred as a result of purchasing and feeding the Recalled Products to their dogs.

                                       23             150.   Plaintiff Soltis and the Michigan Class members seek all monetary and non-

                                       24   monetary relief allowed by law, including actual damages, and any other relief that is just and

                                       25   proper.

                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT                            34
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page36
                                                                                                      38ofof46
                                                                                                             48


                                                                         NINTH CLAIM FOR RELIEF
                                        1    Violations of New York General Business Law § 349 (the New York False Advertising Act)
                                                      Against Defendant on Behalf of Plaintiff Shanley and the New York Class
                                        2
                                        3            151.   Plaintiff Shanley, individually and on behalf of the New York Class, incorporates by

                                        4   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        5   Complaint as if fully set forth herein.

                                        6            152.   Defendant was engaged in the “conduct of business, trade or commerce,” within

                                        7   the meaning of N.Y. GEN. BUS. LAW § 350, the New York False Advertising Act (“New York

                                        8   FAA”).

                                        9            153.   The New York FAA makes unlawful “[f]alse advertising in the conduct of any
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   business, trade or commerce.” N.Y. GEN. BUS. LAW § 350. False advertising includes
      San Francisco, CA 94111




                                       11   “advertising, including labeling, of a commodity . . . if such advertising is misleading in a material
           (415) 788-4220




                                       12   respect,” taking into account “the extent to which the advertising fails to reveal facts material in

                                       13   light of ...representations [made] with respect to the commodity ....” N.Y. GEN. BUS. LAW §

                                       14   350-a.

                                       15            154.   Defendant caused to be made or disseminated through New York, through

                                       16   advertising, marketing, and other publications, statements, and omissions that were untrue or

                                       17   misleading, and that were known by Defendant, or that through the exercise of reasonable care

                                       18   should have been known by Defendant, to be untrue and misleading to Plaintiff Shanley and the

                                       19   New York Class.

                                       20            155.   Defendant’s advertising and marketing of the Recalled Products as safe, nutritious,

                                       21   and fit for canine consumption, as set forth in detail above, were false, misleading and deceptive

                                       22   because the Recalled Products contained excessive and dangerous amounts of vitamin D.

                                       23            156.   Defendant’s misrepresentations and omissions alleged herein deceive or have the

                                       24   tendency to deceive the general public regarding the safety and quality of the Recalled Products for

                                       25   canine consumption.

                                       26            157.   Defendant’s misrepresentations and omissions alleged herein were the type of

                                       27   misrepresentations that are material, i.e., a reasonable person would attach importance to them

                                       28   and would be induced to act on the information in making purchase decisions.


                                            CLASS ACTION COMPLAINT                           35
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page37
                                                                                                      39ofof46
                                                                                                             48



                                        1          158.    Defendant’s misrepresentations and omissions alleged herein are objectively

                                        2   material to a reasonable consumer, and therefore reliance upon such misrepresentations may be

                                        3   presumed as a matter of law.

                                        4          159.    At the time Defendant made the misrepresentations and omissions alleged herein,

                                        5   Defendant knew or should have known that they were untrue or misleading and acted in violation

                                        6   of N.Y. GEN. BUS. LAW § 350.

                                        7          160.    Unless restrained by this Court, Defendant will continue to engage in untrue and

                                        8   misleading advertising in violation N.Y. GEN. BUS. LAW § 350.

                                        9          161.    As a result, Plaintiff Shanley and each member of the New York Class have been
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   injured, have lost money or property, and are entitled to relief. Plaintiff Shanley and the New York
      San Francisco, CA 94111




                                       11   Class seek monetary relief against Defendant measured as the greater of (a) actual damages in an
           (415) 788-4220




                                       12   amount to be determined at trial, and (b) statutory damages in the amount of $500 each for New

                                       13   York class members. Because Defendant’s conduct was committed willingly and knowingly, New

                                       14   York class members are entitled to recover three times actual damages, up to $10,000.

                                       15          162.    Plaintiff Shanley and the New York Class also seek an order enjoining Defendant’s

                                       16   false advertising, attorneys’ fees, and any other just and proper relief under N.Y. GEN. BUS.

                                       17   LAW § 350.

                                       18                                TENTH CLAIM FOR RELIEF
                                            Violation of the Ohio Rev. Code Ann. § 1345.01 et seq. (Ohio Consumer Sales Practice Act)
                                       19               Against Defendant on Behalf of Plaintiff Daoudi and the Ohio Class
                                       20
                                       21          163.    Plaintiff Daoudi, individually and on behalf of the Ohio Class, incorporates by

                                       22   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                       23   Complaint as if fully set forth herein.

                                       24          164.    Plaintiff Daoudi and the Ohio Class members purchased the Recalled Products

                                       25   manufactured by Defendant and marketed by Defendant as safe, nutritious and fit for canine

                                       26   consumption.

                                       27          165.    Defendant is a “supplier” as that term is defined in OHIO REV. CODE ANN. §

                                       28   1345.01(C). Plaintiff Daoudi and the Ohio Class are “consumers” as that term is defined in OHIO


                                            CLASS ACTION COMPLAINT                         36
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page38
                                                                                                      40ofof46
                                                                                                             48



                                        1   REV. CODE ANN. § 1345.01(D), and their purchases of the Recalled Products are “consumer

                                        2   transactions” within the meaning of OHIO REV. CODE ANN. § 1345.01(A).

                                        3          166.    The Ohio Consumer Sales Practices Act (“Ohio CSPA”), OHIO REV. CODE

                                        4   ANN. §1345.02, prohibits unfair or deceptive acts or practices in connection with a consumer

                                        5   transaction. Specifically, and without limitation, the Ohio CSPA prohibits suppliers from

                                        6   representing (a) that goods have characteristics or uses or benefits which they do not have; (b) that

                                        7   their goods are of a particular quality or grade they are not; and (c) the subject of a consumer

                                        8   transaction has been supplied in accordance with a previous representation, if it has not.

                                        9          167.    Defendant’s conduct as alleged above constitutes unfair and/or deceptive
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   consumer sales practices in violation of OHIO REV. CODE ANN. § 1345.02.
      San Francisco, CA 94111




                                       11          168.    By concealing the true nutritional content and safety of the Recalled Products,
           (415) 788-4220




                                       12   Defendant engaged in deceptive business practices prohibited by the Ohio CSPA, including:

                                       13   representing that the Recalled Products have characteristics, uses, benefits, and qualities which

                                       14   they do not have; representing that the Recalled Products are of a particular standard, quality, and

                                       15   grade when they are not; representing that the subject of a transaction involving Recalled Products

                                       16   has been supplied in accordance with a previous representation when it has not; and engaging in

                                       17   other unfair or deceptive acts or practices. The suppressed or omitted information would be

                                       18   material to a reasonable consumer.

                                       19          169.    Defendant’s actions occurred in the conduct of trade or commerce. In the course of

                                       20   its business, Defendant concealed the defects in the Recalled Products and otherwise engaged in

                                       21   activities with a tendency or capacity to deceive. Defendant engaged in unlawful trade practices by

                                       22   employing deception, deceptive acts or practices, fraud, misrepresentations, or concealment,

                                       23   suppression or omission of a material fact with intent that others rely upon such concealment,

                                       24   suppression or omission, in connection with the sale of the Recalled Products.

                                       25          170.    By failing to disclose and by actively concealing the true nutritional content and

                                       26   safety of the Recalled Products, which it marketed as safe, nutritious, and fit for canine

                                       27   consumption, Defendant engaged in unfair and deceptive business practices in violation of the

                                       28   Ohio CSPA.


                                            CLASS ACTION COMPLAINT                          37
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page39
                                                                                                      41ofof46
                                                                                                             48



                                        1          171.    Defendant’s unfair or deceptive acts or practices were likely to and did in fact

                                        2   deceive reasonable consumers, including Plaintiff Daoudi and the Ohio Class, about the true safety

                                        3   and quality of the Recalled Products. Defendant intentionally and knowingly misrepresented

                                        4   material facts regarding the Recalled Products with the intent to mislead Plaintiff Daoudi and the

                                        5   Ohio Class.

                                        6          172.    Defendant knew or should have known that its conduct violated the Ohio CSPA.

                                        7          173.    As alleged above, Defendant made material misstatements about the quality and

                                        8   safety of the Recalled Products that were either false or misleading. Defendant owed Plaintiff

                                        9   Daoudi and the Ohio Class a duty to disclose the true safety and quality of the Recalled Products,
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   because Defendant: (a) possessed exclusive knowledge about the nutritional content of the
      San Francisco, CA 94111




                                       11   Recalled Products; (b) intentionally concealed the foregoing from Plaintiff Daoudi and the Ohio
           (415) 788-4220




                                       12   Class; and (c) made incomplete representations about the nutritional content of the Recalled

                                       13   Products, while purposely withholding material facts from Plaintiff Daoudi and Ohio Class that

                                       14   contradicted those representations.

                                       15          174.    Because Defendant concealed the nutritional content of the Recalled Products,

                                       16   purchasers of the Recalled Products were deprived of the benefit of their bargain since the

                                       17   Recalled Products were unsafe and unfit for canine consumption. Further Plaintiff Daoudi and the

                                       18   Ohio Class incurred substantial veterinary bills as a result of feeding their dogs the Recalled

                                       19   Products. Had purchasers of the Recalled Products been aware of the excessive and dangerous

                                       20   amounts of vitamin D in the Recalled Products, they would not have purchased the Recalled

                                       21   Products

                                       22          175.    As a direct and proximate result of Defendant’s violations of the Ohio CSPA,

                                       23   Plaintiff Daoudi and the Ohio Class have suffered injury-in-fact and/or actual damage, as alleged

                                       24   above. As a result of the foregoing wrongful conduct of Defendant, Plaintiff Daoudi and the Ohio

                                       25   Class have been damaged in an amount to be proven at trial, and seek all just and proper remedies,

                                       26   including, but not limited to, actual and statutory damages, an order enjoining Defendant’s

                                       27   deceptive and unfair conduct, treble damages, court costs and reasonable attorneys’ fees, pursuant

                                       28   to OHIO REV. CODE ANN. § 1345.09, et seq.


                                            CLASS ACTION COMPLAINT                          38
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page40
                                                                                                      42ofof46
                                                                                                             48



                                        1
                                                                         ELEVENTH CLAIM FOR RELIEF
                                        2     Violation of 73 P.S. § 201-1 et seq. (Pennsylvania Unfair Trade Practices and Consumer
                                            Protection Law) Against Defendant on Behalf of Plaintiff Henry and the Pennsylvania Class
                                        3
                                        4          176.    Plaintiff Henry, individually and on behalf of the Pennsylvania Class, incorporates

                                        5   by reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        6   Complaint as if fully set forth herein.

                                        7          177.     Plaintiff Henry and Pennsylvania Class members purchased the Recalled Products

                                        8   manufactured by Defendant and marketed by Defendant as safe, nutritious and fit for canine

                                        9   consumption.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          178.    Defendant, Plaintiff Henry, and the Pennsylvania Class are “persons” within the
      San Francisco, CA 94111




                                       11   meaning of 73 P.S. § 201-2(2).
           (415) 788-4220




                                       12          179.    Defendant is engaged in “trade” or “commerce” within the meaning of 73 P.S. §

                                       13   201- 2(3).

                                       14          180.    The Pennsylvania Unfair Trade Practices Act (“Pennsylvania UTPA”) prohibits

                                       15   “unfair or deceptive acts or practices in the conduct of any trade or commerce ....” 73 P.S. § 201-

                                       16   3.

                                       17          181.    In the course of its business, Defendant concealed the nutritional content and safety

                                       18   of the Recalled Products and otherwise engaged in activities with a tendency or capacity to

                                       19   deceive. Defendant also engaged in unlawful trade practices by employing deception, deceptive

                                       20   acts or practices, fraud, misrepresentations, or concealment, suppression or omission of any

                                       21   material fact with intent that others rely upon such concealment, suppression or omission, in

                                       22   connection with the sale of the Recalled Products.

                                       23          182.    Defendant thus violated the provisions of the Pennsylvania UTPA, at a minimum

                                       24   by: (1) representing that the Recalled Products have characteristics, uses, benefits, and qualities

                                       25   which they do not have; (2) representing that the Recalled Products are of a particular standard,

                                       26   quality, and grade when they are not; (3) advertising the Recalled Products with the intent not to

                                       27   sell them as advertised; (4) failing to disclose information concerning the Recalled Products with

                                       28   the intent to induce consumers to purchase the Recalled Products.


                                            CLASS ACTION COMPLAINT                          39
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page41
                                                                                                      43ofof46
                                                                                                             48



                                        1           183.   Defendant’s unfair or deceptive acts or practices were likely to and did in fact

                                        2   deceive reasonable consumers, including Plaintiff Henry and the Pennsylvania Class, about the

                                        3   true nutritional content, quality and safety of the Recalled Products.

                                        4           184.   Defendant intentionally and knowingly misrepresented material facts regarding the

                                        5   Recalled Products with the intent to mislead Plaintiff Henry and the Pennsylvania Class.

                                        6           185.   Defendant knew or should have known that its conduct violated the Pennsylvania

                                        7   UTPA.

                                        8           186.   As alleged above, Defendant made material statements about the safety, quality,

                                        9   and nutritional content of the Recalled Products that were either false or misleading. Defendant
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10   owed Plaintiff Henry and the Pennsylvania Class a duty to disclose the true content and quality of
      San Francisco, CA 94111




                                       11   the Recalled Products because Defendant: (a) possessed exclusive knowledge about the nutritional
           (415) 788-4220




                                       12   content of the Recalled Products; (b) intentionally concealed the foregoing from Plaintiff Henry

                                       13   and the Pennsylvania Class; and (c) made incomplete representations about the quality, safety, and

                                       14   nutritional content of the Recalled Products, while purposefully withholding material facts from

                                       15   Plaintiff Henry and the Pennsylvania Class that contradicted these representations.

                                       16           187.   Because Defendant concealed the nutritional content of the Recalled Products,

                                       17   purchasers of the Recalled Products were deprived of the benefit of their bargain since Recalled

                                       18   Products were unsafe and unfit for canine consumption. Had purchasers of the Recalled Products

                                       19   been aware of that they contained excessive and dangerous amounts of vitamin D, they would not

                                       20   have purchased the Recalled Products.

                                       21           188.   Defendant’s violations present a continuing risk to Plaintiff Henry and the

                                       22   Pennsylvania Class, as well as to the general public. Defendant’s unlawful acts and practices

                                       23   complained of herein affect the public interest.

                                       24           189.   As a direct and proximate result of Defendant’s violations of the Pennsylvania

                                       25   UTPA, Plaintiff Henry and the Pennsylvania Class have suffered injury-in-fact and/or actual

                                       26   damage. Pursuant to 73 P.S. § 201-9.2(a), Plaintiff Henry and the Pennsylvania Class seek an order

                                       27   enjoining Defendant’s unfair and/or deceptive acts or practices, damages, punitive damages, and

                                       28   attorneys’ fees, costs, and any other just and proper relief available under the Pennsylvania UTPA.


                                            CLASS ACTION COMPLAINT                             40
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page42
                                                                                                      44ofof46
                                                                                                             48



                                        1
                                                                       TWELFTH CLAIM FOR RELIEF
                                        2    Negligent Misrepresentation Against Defendant on Behalf of Plaintiffs and the Nationwide
                                                                                     Class
                                        3
                                        4          190.    Plaintiffs, individually and on behalf of the Nationwide Class, incorporate by

                                        5   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        6   Complaint as if fully set forth herein.

                                        7          191.    Plaintiffs and members of the Nationwide Class reasonably placed their trust and

                                        8   reliance in Defendant’s representations that the Recalled Products were nutritionally balanced,

                                        9   healthy, safe, and appropriate for canine consumption.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10          192.    Plaintiffs and members of the Nationwide Class reasonably placed their trust and
      San Francisco, CA 94111




                                       11   reliance in Defendant to disclose if the Recalled Products contained excessive amounts of vitamin
           (415) 788-4220




                                       12   D.

                                       13          193.    Because of the relationship between the parties, Defendant owed a duty to use

                                       14   reasonable care to impart correct and reliable disclosures concerning the true nature, quality, and

                                       15   ingredients of the Recalled Products or, based upon its superior knowledge, having spoken, to say

                                       16   enough not to be misleading.

                                       17          194.    Defendant breached its duty to Plaintiffs and the Nationwide Class by providing

                                       18   false, misleading, partial disclosures and/or deceptive information regarding the true nature,

                                       19   safety, and ingredients of the Recalled Products.

                                       20          195.    Plaintiffs and the Nationwide Class reasonably and justifiably relied upon the

                                       21   information supplied to them by Defendant. As a result, Plaintiffs and the Nationwide Class

                                       22   purchased the Recalled Products that should not have been sold at all because they contained

                                       23   excessive amounts of vitamin D.

                                       24          196.    Defendant failed to use reasonable care in its communications and representations

                                       25   to Plaintiff and the Nationwide Class.

                                       26          197.    By virtue of Defendant’s negligent misrepresentations, Plaintiffs and the

                                       27   Nationwide Class have been damaged in an amount to be proven at trial or alternatively, seek

                                       28   rescission and disgorgement under this Count.


                                            CLASS ACTION COMPLAINT                          41
                                                    CaseMDL
                                                   Case  3:19-cv-00908 Document1-6
                                                             No. 2887 Document  1 Filed
                                                                                   Filed02/20/19
                                                                                         02/20/19 Page
                                                                                                   Page43
                                                                                                        45ofof46
                                                                                                               48



                                        1
                                                                       THIRTEENTH CLAIM FOR RELIEF
                                        2        Negligent Omission Against Defendant on Behalf of Plaintiffs and the Nationwide Class
                                        3
                                        4            198.   Plaintiffs, individually and on behalf of the Nationwide Class, incorporate by

                                        5   reference all of the allegations contained in the preceding paragraphs of this Class Action

                                        6   Complaint as if fully set forth herein.

                                        7            199.   As described herein, Defendant has negligently concealed, suppressed, or omitted a

                                        8   material fact concerning the Recalled Products, namely that the Recalled Products contain excessive

                                        9   and dangerous amounts of Vitamin D.
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10            200.   Defendant was under a duty to Plaintiffs and the Nationwide Class to disclose that
      San Francisco, CA 94111




                                       11   the Recalled Products contained excessive amounts of Vitamin D because:
           (415) 788-4220




                                       12                   a)     Defendant was in a superior position to know that the Recalled Products

                                       13   contained excessive amounts of Vitamin D;

                                       14                   b)     Plaintiffs and the Nationwide Class could not reasonably have been

                                       15   expected to learn or discover that the Recalled Products contained excessive amounts of Vitamin

                                       16   D;

                                       17                   c)     Defendant should have known that Plaintiffs and members of the

                                       18   Nationwide Class could not reasonably have been expected to learn or discover that the Recalled

                                       19   Products contained excessive amounts of Vitamin D; and

                                       20                   d)     Defendant should have known that Plaintiffs and members of the

                                       21   Nationwide Class would not have purchased the Recalled Products if Defendant had disclosed the

                                       22   excessive amounts of Vitamin D.

                                       23            201.   Plaintiffs and members of the Nationwide Class did not know that the Recalled

                                       24   Products contained excessive amounts of Vitamin D. Had they known, Plaintiffs and members of

                                       25   the Nationwide Class would not have purchased the Recalled Products. Consequently,

                                       26   Defendant’s conduct directly and proximately caused Plaintiffs and the Nationwide Class actual

                                       27   monetary damages in the form of the price paid for the Recalled Products.

                                       28


                                            CLASS ACTION COMPLAINT                          42
                                                  CaseMDL
                                                 Case  3:19-cv-00908 Document1-6
                                                           No. 2887 Document  1 Filed
                                                                                 Filed02/20/19
                                                                                       02/20/19 Page
                                                                                                 Page44
                                                                                                      46ofof46
                                                                                                             48



                                        1          202.    Plaintiffs, individually and on behalf of the Nationwide Class, seek damages from

                                        2   Defendant’s unlawful conduct.

                                        3                                          PRAYER FOR RELIEF

                                        4          WHEREFORE, Plaintiff, on behalf of himself and the Nationwide Class and the Subclasses,

                                        5   requests that the Court order the following relief and enter judgment against Defendant as follows:

                                        6          A.      an Order certifying the proposed Nationwide Class and Subclasses under Fed. R.

                                        7                  Civ. Proc. 23 and appointing Plaintiffs and their counsel to represent the Nationwide

                                        8                  Class and Subclasses;

                                        9          B.      a declaration that Defendant engaged in the illegal conduct alleged herein in violation
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10                  of Cal. Civ. Code §§ 1750, et seq. (Consumer Legal Remedies Act), Cal. Bus. & Prof.
      San Francisco, CA 94111




                                       11                  Code §§ 17500, et seq. (False Advertising Law), Cal. Civ. Code Cal. §§ 1790, et seq.
           (415) 788-4220




                                       12                  (Song-Beverly Consumer Warranty Act), and Bus. & Prof. Code §§ 17200, et seq.

                                       13                  (Unfair Competition Law);

                                       14          C.      a declaration finding that Defendant engaged in the illegal conduct alleged herein in

                                       15                  violation of the FDUPTA (Fla. Stat. §§ 501.201, et seq.), FDCA section 301 (21

                                       16                  U.S.C. § 331), the FFSA (Fla. Stat. §§ 500.01, et seq.), and Fla. Stat. § 817.41(1);

                                       17          D.      a declaration finding that Defendant engaged in the illegal conduct alleged herein in

                                       18                  violation of Iowa Code § 714H.1 (Iowa Private Right of Action for Consumer Frauds

                                       19                  Act);

                                       20          E.      a declaration finding that Defendant engaged in the illegal conduct alleged herein in

                                       21                  violation of Mich. Comp. Laws Ann. §§ 445.903, et seq. (Michigan Consumer

                                       22                  Protection Act);

                                       23          F.      a declaration finding that Defendant engaged in the illegal conduct alleged herein in

                                       24                  violation of N.Y. GEN. BUS. LAW § 350 (New York False Advertising Act);

                                       25          G.      a declaration finding that Defendant engaged in the illegal conduct alleged herein in

                                       26                  violation of Ohio Rev. Code Ann. § 1345.01 et seq. (Ohio Consumer Sales Practice

                                       27                  Act);

                                       28


                                            CLASS ACTION COMPLAINT                         43
                                                 CaseMDL
                                                Case  3:19-cv-00908 Document1-6
                                                          No. 2887 Document  1 Filed
                                                                                Filed02/20/19
                                                                                      02/20/19 Page
                                                                                                Page45
                                                                                                     47ofof46
                                                                                                            48



                                        1         H.      a declaration finding that Defendant engaged in the illegal conduct alleged herein in

                                        2                 violation of 73 P.S. § 201-1 et seq. (Pennsylvania Unfair Trade Practices and

                                        3                 Consumer Protection Law);

                                        4         I.      a declaration finding that Defendant engaged in conduct constituting negligent

                                        5                 misrepresentation and negligent omission;

                                        6         J.      an Order that Defendant be permanently enjoined from its improper activities and

                                        7                 conduct described herein;

                                        8         K.      a Judgment awarding Plaintiffs and the Nationwide Class restitution and

                                        9                 disgorgement of all compensation obtained by Defendant from its wrongful conduct;
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10         L.      a Judgment awarding Plaintiffs and the Nationwide Class compensatory damages
      San Francisco, CA 94111




                                       11                 pursuant to Cal. Civ. Code Cal. §§ 1790, et seq., in an amount to be proven at trial;
           (415) 788-4220




                                       12         M.      Prejudgment and post-judgment interest at the maximum allowable rate;

                                       13         N.      an Order awarding Plaintiff and the Nationwide Class their reasonable litigation

                                       14                 expenses, costs, and attorneys’ fees;

                                       15         O.      an Order awarding such other injunctive and declaratory relief as is necessary to

                                       16                 protect the interests of Plaintiff and the Nationwide Class; and

                                       17         P.      an Order awarding such other and further relief as the Court deems necessary, just,

                                       18                 and proper.

                                       19                                    DEMAND FOR JURY TRIAL

                                       20         Plaintiffs demand a trial by jury for all claims and issues so triable.

                                       21
                                       22   Dated: February 20, 2019                              SCHUBERT JONCKHEER & KOLBE LLP
                                       23
                                       24                                                         ___/s/ Kathryn Y. Schubert________
                                                                                                        KATHRYN SCHUBERT
                                       25
                                       26                                                         ROBERT C. SCHUBERT (62684)
                                                                                                  WILLEM F. JONCKHEER (178748)
                                       27                                                         KATHRYN Y. SCHUBERT (265803)
                                                                                                  Three Embarcadero Center, Suite 1650
                                       28
                                                                                                  San Francisco, California 94111

                                            CLASS ACTION COMPLAINT                          44
                                                CaseMDL
                                               Case  3:19-cv-00908 Document1-6
                                                         No. 2887 Document  1 Filed
                                                                               Filed02/20/19
                                                                                     02/20/19 Page
                                                                                               Page46
                                                                                                    48ofof46
                                                                                                           48


                                                                                     Telephone:       (415) 788-4220
                                        1                                            Facsimile:       (415) 788-0161
                                        2                                            E-mail:         rschubert@sjk.law
                                                                                                     wjonckheer@sjk.law
                                        3                                                            kschubert@sjk.law
                                        4
                                                                                     Attorneys for Plaintiffs and the Putative
                                        5                                            Classes

                                        6
                                                                                     PARKER HARVEY PLC
                                        7                                            ANDERS GILIS (pro hac vice to be filed)
                                                                                     901 South Garflied Ave, Suite 2000
                                        8                                            Traverse City, Mi 49686
                                                                                     Telephone: (231) 929-4878
                                        9                                            Facsimile:     (231) 929-4182
                                                                                     E-mail:        agillis@parkerharvey.com
Three Embarcadero Center, Suite 1650
SCHUBERT JONCKHEER & KOLBE LLP




                                       10
                                                                                     Additional Attorneys for Plaintiff Donna Lee
      San Francisco, CA 94111




                                       11                                            Soltis and the Putative Michigan Class
           (415) 788-4220




                                       12
                                       13
                                       14
                                       15
                                       16
                                       17
                                       18
                                       19
                                       20
                                       21
                                       22
                                       23
                                       24
                                       25
                                       26
                                       27
                                       28


                                            CLASS ACTION COMPLAINT              45
